 RED ARROW FREIGHT LINESRed Arrow Freight Lines,Inc.andPerryWayneMiddlebrook.Case 26-CA- 11970June 20, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn August 31, 1987, Administrative Law JudgeRichard J. Linton issued the attached decision. RedArrow Freight Lines, Inc. (the Respondent) filedexceptions and a supporting brief; the GeneralCounsel filed cross-exceptions and a supportingbrief; and the Respondent filed an answering briefto the cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' only to the extent consistent with thisDecision and Order.The judge concluded that the Respondent, inviolation of Section 8(a)(3) and (1) of the Act, con-structively discharged Dennis Spruill after Spruillwas assigned to the Respondent's Little Rock toMemphis freightassignment(LittleRock-Memphisrun).The Respondent contends that Spruill's deci-sion to resign rather than accept the Little Rock-Memphis run was not foreseeable and, thus, itcannot be held responsible for Spruill's personal de-cision to terminate his employment. We find meritin the Respondent's exception.The Respondent is a Texas corporation engagedin the interstate transportation of freight by motorvehicle. It operates a terminal in Little Rock, Ar-kansas.On November 9, 1986,2 the Respondentviolated Section 8(a)(3) and (1) of the Act when itlaidoff Perry Wayne Middlebrook in order toremove his pro-Teamsters union influence from theLittleRock terminal.3Middlebrook was working'The judge concludedthat the Respondentdid not effectivelyrepudi-ate Penfield's unlawful"no solicitation"instructions under the standardsarticulated inPassavantMemorial Area Hospital,237 NLRB 138 (1978)We agree withthe judge TheRespondent's"Notice to Employees,"which was not posteduntilmore than 5 months afterPenfield's unlawfulinstructions,was untimely underPassavantMoreover,we note that underPassavant the attempted repudiation must be freefrom other proscribedillegalconduct andmust be specificto the coerciveconduct Here, interalia, the attempted repudiationoccurredin the contextof otherunreme-died unfair labor practices,specificallyMiddlebrook's unlawful layoff,and did not refer to oracknowledgePenfield's unlawful statements See,e g ,EPE, Inc,284 NLRB 191 fn 2 (1987),enfd 845F.2d 483 (4th Cir1988)2All datesare 1986 unlessotherwise notedTheRespondent has not challenged the judge'sconclusion that itviolated Sec8(a)(3) and (1) of the Act when it laid off Middlebrook227the Respondent's Little Rock-Memphis run at thetime of the layoff. Once Middlebrook was laid off,itbecame necessary to assign another employee tohandle this run. When no other employee indicateda desire to be assigned to the Little Rock-Memphisrun,4 the Respondent, on November 14, selectedSpruill, the juniorunassigneddriver. The uncontro-verted evidence reveals that under the collective-bargaining agreementin effect, a driver can be re-quired to take anassignmentand, if he refuses, canbe terminated.Spruill,who lives in Irving, Texas, did not learnof his assignment to take over the Little Rock-Memphis run until November 16, approximately 2hours before he was scheduled to leave Little RockforMemphis. Because he could not have traveledfrom Irving, Texas, where he was located, to LittleRock, Arkansas, in time for the start of the sched-uled trip, Spruill told the Respondent's representa-tive to have another driver handle the run. Spruillwas told to contact Michael D. Rhodes,managerof Line Haul Operations, the following day.The credited testimony indicates that Spruilltelephoned Rhodes the next day. When Rhodes in-structed Spruill to proceed to Little Rock to takeover theassignment,Spruill refused, saying that hewould quit rather than go to Little Rock. Rhodesasked Spruill to put his resignation in writing andSpruill agreed, but he never did. When Rhodes didnot receive the anticipated writtenresignation,Rhodes sent Spruilla terminationletter dated No-vember 19.In order to prove that an employee was con-structively discharged, the General Counsel mustestablish that the burdens imposed on the employee"must cause, and be intended to cause, a change inworking conditions so difficult or unpleasant as toforce [the employee] to resign" and that the bur-denswere imposed because of the employee'sunionactivity.Crystal Princeton Refining Co., 222NLRB 1068, 1069 (1976). While acknowledgingthat Spruill'sresignationwas not a constructivedischarge in "theusualsense," the judge in thiscase relied onHoward Johnson Co.,209NLRB1122 (1979), and found that "but for" Middle-brook's illegal layoff, Spruillwould never havebeen assigned to the Little Rock-Memphis run andwould not have subsequently resigned.This"domino theory," the judge concluded, establishedSpruill's"constructivedischarge."We do notagree.4The Respondent "posted"the assignmentto allow other drivers anopportunity to "bid" on it No employees, other than Middlebrook, bidon theassignmentMiddlebrook's bid was determined to be invalid bythe Respondent289 NLRB No. 23 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInHoward Johnson,supra, the Board found thatthe employer violated Section 8(a)(3) and (1) whenit laid off four nonunion employees in order to con-ceal the employer's unlawful motivation in layingoff nine other union activists. The Board reasonedthat the employer's action in laying off the fournonunion employees was "causally related" to theunlawful discrimination. In that case, however, itwas clear the employer took direct action resultingin the employees' loss of their employment. In thiscase,however, while the recordrevealsthat theRespondent had some difficulty in filling the LittleRock-Memphis run and that the assignment wasnot an especially profitable one for the driver as-signed, there is no evidence to suggest that the as-signmentwas particularly difficult or unpleasant orconditioned on an employee's abandoning rightsguaranteed by the Act. Additionally, while calledas a witness, Spruill never explained why he re-signed rather than accept the Little Rock-Memphisrun. Thus, there is no evidence that it was foresee-able that Spruill would resign rather than acceptthe Little Rock-Memphis run.Cf. Sure-Tan, Inc. v.NLRB,467 U.S. 883, 895 (1984);Maxi City Deli,282 NLRB 742 (1987). We conclude that the Re-spondent did not violate Section 8(a)(3) and (1)when it accepted Spruill's resignation and we willdismiss that part of the complaint.AMENDED CONCLUSIONS OF LAWDelete paragraph 5 and substitute the following."5.Respondent did not cause the termination ofline driver Dennis Spruill in violation of Section8(a)(3) and (1) of the Act."ORDERSThe Respondent, Red Arrow Freight Lines, Inc.,LittleRock, Arkansas, its officers,agents,succes-sors, and assigns, shall1.Cease and desist from(a)Prohibiting employees from discussing theUnion at times when they are not actually work-ing.sThe General counsel requests a visitatorial clause authorizing theBoard, for compliance purposes,to obtaindiscoveryfrom the Respond-ent under the FederalRules of Civil Procedureunder the supervision ofthe United States court of appeals enforcing this Order.Under the cir-cumstances of this case, we find it unnecessary to include such a clause.Accordingly,we denytheGeneralCounsel'srequestSeeCherokeeMarineTerminal,287 NLRB 1080 (1988).We amend the judge'sOrder and notice to employeesto conform toour decision,correctcertain inadvertenterrors,and moreclosely addressthe violations found.BecausePerryWayne Middlebrookhas consulted the bulletin boardsin the McAllenand Dallas,Texasterminals,the Respondentshall postthe noticeto employees at thoseterminals,plus itsLittle Rock, Arkansaslocation,the locationwhere Middlebrookwas working when he was laidoff. Contrary to the judge,however,we find no reason to order postingat the Respondent's San Antonio generalofficebecause no affected em-ployees areassignedthere andno unfair laborpractices occurred there(b)Layingofforotherwisediscriminatingagainst employees because of their activity onbehalf of Teamsters Local 878 or any other labororganization.(c) In any like or relatedmannerinterferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Perry Wayne Middlebrookimmediateand full reinstatement to his former job of the littleRock-Memphis run, but specifically to the positionhewould be holding absent the discriminationagainst him, revoking, if necessary, any conflictingassignments to other drivers or, if that position nolonger exists, to a substantially equivalent job,without prejudice to his seniority or any otherrights and privileges previously enjoyed.(b)Make whole, with interest, PerryWayneMiddlebrook for any loss of earnings and otherbenefits suffered as a result of the discriminationagainst him in the manner described in the remedysection of the decision.(c)Remove from its files any reference to theunlawful layoff and notify the employee in writingthat this has been done and that the layoff will notbe used against him in any way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at its facilities located in Little Rock,Arkansas, and Dallas and McAllen, Texas, copiesof the attached notice marked "Appendix."6Copies of the notice, on forms provided by the Re-gionalDirector for Region 26, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order thatsteps the Respondent has taken to comply.6 If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Orderof the Nation-alLaborRelationsBoard" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcing an Order of the NationalLabor Relations Board " RED ARROW FREIGHT LINESIT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges violationsof the Actnot specifically found.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStated GovernmentThe National Labor Relations Board has foundthatwe violated the NationalLabor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT prohibit you from discussing theUnion at times when you are not actually working.WE WILL NOT lay you off or otherwise discrimi-nate against you because you assist TeamstersLocal 878 or any other labor organization.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Perry Wayne Middlebrook im-mediate and full reinstatement to his former job ofthe Little Rock-Memphis run, but specifically tothe position he would be holding absent the dis-crimination against him revoking, if necessary, anyconflicting assignments to other drivers or, if thatposition no longer exists, to a substantially equiva-lent job, without prejudice to his seniority or anyother rights and privileges previously enjoyed.WE WILL make Perry Wayne Middlebrookwhole, with interest, for any loss of earnings andother benefits resulting from the discriminationagainst him.WE WILL notify Perry Wayne Middlebrook thatwe have removed from our files any reference tohis layoff and that the layoff will not be usedagainst him in any way.RED ARROW FREIGHT LINES, INC.Bruce E. Buchanan, Esq.,for the General Counsel.Thomas E. Reddin, Esq. (Foster, Bettac & Heller),of SanAntonio, Texas, for the Respondent.PerryWayne Middlebrook,of Mission, Texas, for himself.DECISIONSTATEMENT OF THE CASE229RICHARD J. LINTON, Administrative Law Judge. Weare here because Red Arrow Freight Lines laid off linedriver Perry Wayne Middlebrook effective 9 November1986 and terminated line driver Dennis Spruill 10 dayslater.The principal question is whether the GeneralCounsel established a puma facie case. Answering thatquestion yes, I find that Red Arrow and the Union ofTransportation Employees conspired to lay off Middle-brook in order to remove his Teamsters union influenceat Red Arrow's Little Rock, Arkansas terminal, and thatthe "domino" effect of Middlebrook's layoff resulted inthe constructive discharge of Spruill. As alleged, I findthat Red Arrow violated Section 8(a)(3) and (1) by thelayoff and constructive discharge. I order Red Arrow tooffer Middlebrook and Spruill reinstatement to the jobsthey would be holding absent the discriminationagainstthem, revoking, if necessary, interim assignments madeto other drivers.This case was tried before me in Little Rock, Arkan-sas, on 29-30 April 1987 pursuant to the 6 March 1987complaint issued by the General Counsel of the NationalLabor Relations Board through the Regional Directorfor Region 26 of the Board. The complaint, subsequentlyamended, is based on a charge filed 27 January 1987 byPerryWayne Middlebrook (Middlebrook) against RedArrow Freight Lines, Inc. (Respondent or Red Arrow).Middlebrook filed a first amended charge on 25 March1987.1In the complaint, as amended before and at the hear-ing, the General Counsel alleges that the Respondentviolated Section 8(a)(1) of the Act by promulgating andmaintaining, since 1 October 1986, an overly broad no-union talk on company time, and since 20 April 1987, arule prohibiting the posting of written material on com-pany property or bulletin boards without the permissionof management.The complaintalso allegesthatRespondent violatedSection 8(a)(3) of the Act on 6 November 1986 by layingoff Middlebrook, and on 15 November 1986 by assigningDennis Spruill to drive the Little Rock to Memphis run,and on 19 November 1986 by constructively dischargingSpruill.2The General Counsel alleges that Respondent tookthese actions in order to discourage its employees fromsupporting or joining the International Brotherhood ofTeamsters.By its answer Respondent admits certain factual mat-ters but denies violating the Act.The General Counsel and the Respondent filed posth-earing briefs. Attached to the General Counsel's brief area proposed order and a proposed notice to employees.Thereafter the General Counsel submitted a 24 June 1987motion to strike portions of Respondent's brief or, in thealternative, "a motion [for leave] to file as a 3-page reply1This manner of setting forth dates complies with the wishes of theBoard2All dates are for 1986 unless otherwise indicated 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbrief."Respondent also submitted a motion for leave tofile its eight-page reply brief,dated 25 June 1987. Themotions for leave to file are granted and as appears later,Ihave considered the motions and all briefs.FruehaufCorp.,274 NLRB 403, ALJDfn. 2 (1985).As discussedin a moment,Igrant the General Counsel'smotion tostrike in a limited respect.Accompanying the General Counsel'sbriefwas amotion to correct three misspellings on four pages of thetranscript.Thatunopposed motion to correct is granted.On the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, I make the followingFINDINGS OF FACTI.JURISDICTIONRed Arrow is an interstate common carrier of freightby motor vehicle. It has its headquarters (general office)in San Antonio, Texas (1:102; G.C. Exh. 4 at 1).3 ATexas corporation, Red Arrow also has offices or termi-nals invarious cities in Arkansas, Texas, and Oklahoma,includingDallas,Houston, and McAllen, Texas. Re-spondent has been a wholly owned subsidiary of Caroli-na Freight Corporation since January 1984 (G.C. Exh. 4at 1). The terminal involved here is the one at LittleRock, Arkansas. As stipulated by the parties, Respondentopened its Little Rock terminal in July 1986 (G.C. Exh.3,No. 1).The pleadings establish that Respondent, during the 12months ending in July 1987, will have derived gross rev-enue exceeding $50,000 in the operation of its interstatebusiness from the Little Rock terminal. Respondentadmits, and I find, that it is an employer within themeaning of Section 2(2), (6), and (7) of the Act.thisdomino effect caused Respondent to terminateDennis Spruill on 19 November (1:14-15, opening state-ment,and 1:196).Respondent's countering position is that it laid offMiddlebrook solely because it agreed with the UTE's in-terpretation of the collective-bargaining agreement thatMiddlebrook improperly was recalled in October fromlayoff and awarded the Little Rock position. Middle-brook's recall assertedly violated the contract's seniorityprovisions.When the UTE pointed out the discrepancyto Respondent, Red Arrow had no choice but to returnMiddlebrook to layoff status (1:15-19, opening state-ment).The General Counsel concedes that the case as toSpruill stands or falls with that of Middlebrook (1:208-209). Red Arrow argues that Spruill's case should be dis-missed even if merit is found to Middlebrook's case forthe reason that Spruill refusedan assignmentto the LittleRock-Memphis run and either quit or was terminatedover that superseding event (Br. at 50).B. BackgroundSince the 1950s Red Arrow and the UTE have had abargaining relationship (1:41-42).With a term effectivefrom 15 March 1985 through 15 March 1988, the currentcollective-bargaining agreement(CBA) provides in thefirst sentence of section 1 of the article on recognition(R. Exh. 3 at 1, art. 1):The COMPANY acknowledges the UNION as theexclusive bargaining agent for employees in the fol-lowing classifications: (1) Line Drivers, (2) Check-ers,Pickup and Delivery Drivers, Forklift Opera-tors,Non-Drivers, and Part-Time Employees in thisclassification, (3)Mechanics, Servicemen, and Part-Time Servicemen.II.LABORORGANIZATION INVOLVEDRespondent admits by the pleadings, and I find, thatInternationalBrotherhood of Teamsters (InternationalTeamsters) is a labor organization within the meaning ofSection 2(5) of the Act.At the hearing Respondent, in answer to an amendedpleading, admitted, and I find, that Teamsters Local 878isa labor organization within the meaning of Section2(5) of the Act (1:189-190; G.C. Exh. 15).The parties stipulated, and I find, that the Union ofTransportation Employees (UTE) is a labor organizationwithin the meaning of Section 2(5) of the Act (1:12).III.THE ALLGED UNFAIR LABOR PRACTICESA. OverviewThe General Counsel's theory on the principalissue isthat Red Arrow unlawfully laid off Middlebrook on 5November (effective 9 November) when it assertedly dis-covered hewas assistingthe Little Rock employees tojoinTeamsters Local Union 878. Middlebrook's layoffhad a "domino effect" on other Red Arrow drivers, andaReferencesto the two-volumetranscriptof testimony are by volumeand pageJoseph M. Chandler Jr., Respondent's vice presidentof industrial relations, explained that in some other com-panies the line drivers are called over-the-road driversand the pickup and delivery drivers are known as citydrivers (1:31-32). The latter sometimes are referred to inthe record as local drivers or terminal drivers (1:94, 252).Respondent opened its Little Rock terminal on 21 July1986 (G.C. Exh. 3). The terminalmanager hasbeen AlanPenfield (1:60). In its 25 February 1987 position letter toNLRB Region 26, submitted during the Region's investi-gation of Middlebrook's charge, Respondent asserts thatit and the UTE have interpreted the contractual recogni-tion clause as extending to all terminals owned by RedArrow, and that it has been their practice to treat newterminals as "accretions to the contractually establishedbargaining unit." (G.C. Exh. 4 at 3.) The 13-page posi-tion letter is signed by Respondent's counsel and verifiedby Chandler as "true and correct to the best of myknowledge and belief." (G.C. Exh. 4.)Middlebrook's original charge alleged assistance to theUTE at Little Rock in violation of Section 8(a)(2) of theAct.Respondent's position letter defends on severalgrounds including accretion and majority status, andthat, in any event, the 27 January 1987 charge is time-barred under Section 10(b) of the Act. The first amended RED ARROW FREIGHT LINEScharge omits the 8(a)(2) allegation,and the complaintcontainsno suchallegation.As weshall see,Chandler testified that he was uncon-cerned about the Little Rock employees signing cardsfor the Teamstersbecausehe viewed the Little Rock ter-minal as immunefrom suchorganizingunder the Board'scontract-bar rule (1:27, 43). That, in turn, is based on theaccretionargument.Much of Respondent's position about accretion, and itsargumenton brief, is based on a lengthy treatment of theaccretionmatter inthe 25 February 1987 position letter(G.C.Exh. 4) that Respondent submitted to NLRBBoard Region 26 during the investigation of the chargefiled in this case. None of thewitnessestestified aboutaccretion.By his motion dated 24 June 1987, counsel for theGeneral Counsel moved to strike those portions of Re-spondent's brief relying on General Counsel's Exhibit 4(Respondent's 25 February 1987 position letter) or, in thealternative,moved (for leave) to file his three-page docu-ment asa reply brief on the accretion matter. The basisof the General Counsel's motion to strike is that Re-spondent's position letter (G.C. Exh. 4) was offered bytheGeneral Counsel, and received in evidence, for thelimited purpose of showing inconsistencies between fac-tual statementsin that document and Respondent's evi-dence at the hearing (1:73, 76). Respondent's reliance, asto accretion, on the detailed statements (facts and argu-ment) in its 25 February position letter is improper, theGeneral Counselargues,because the statements (the fac-tual ones,at least)are hearsay.I agree,and I grant theGeneralCounsel'smotion to strike those references,which appear at pages 9, 10, and 42 of Respondent'sbrief, to the extent Respondent relies on them to estab-lish the truth of the facts asserted.I shall consider Respondent's accretion contention forthe limited purpose of its argument that Red Arrow wasunconcerned about the Teamsters' organizing at LittleRock because of the theory of contract bar. After all,Chandler testified, that was why he was not upset aboutthe contents of TerminalManagerPenfield'sHalloweenreport to Chandler, and why Chandler considered thematter a "non-event." (1:27, 43.) Chandler's testimonyabout contract bar also is reflected in a 12 Novemberletter from Respondent's law firm denying the Team-sters'4 November demand for recognition (R. Exh. 7).For this limited purpose, therefore, the accretion conten-tion expressed in Respondent's 25 February 1987 positionletter to NLRB Region 26, although it expands on Chan-dler's contract-bar testimony, adds nothing to the sub-stantiveevidence. Accordingly,I alsoaccept the GeneralCounsel's document as a reply brief. I shall return to theaccretion subject later.Larry D. Wright,a businessrepresentative for theUTE, testified that in August, shortly after the LittleRock terminal opened, he visited with the newly hiredemployees, distributed copies of the CBA, and said hewould not sign them as members until they had complet-ed their probationary period of 90 days (2:298-299). Al-though placing the event in September, local driver RoyJackson confirms the substance of Wright's testimony(1:175, 177). He recalls that UTE President Jeff Saari ac-231companied Wright. Jackson also testified that when Pen-field hired him in August, Penfield showed him the UTEcontract, stated that it covered Jackson, and stated thatthe new employees could sign union cards after their 90-day probationary period expired (1:176).In several ways Respondent distinguishes between itslocal and line drivers. One of the pertinent distinguishingfeatures is the different supervisory chain. The localdrivers and other terminal employees at Little Rock areunder the supervision of TerminalManagerPenfield whoin turn reports to Charles Schmidt, vice president of op-erations (1:63, 70). Schmidt apparently works at Re-spondent's San Antonio headquarters. Penfield has no au-thority over the line drivers (2:302-303).The line haul drivers are under the general directionof Michael D. Rhodes, manager of line haul operations,who works in Respondent's Dallas office. Reporting toRhodes are several line haul supervisors and dispatchers(1:44, 61, 216-217). Vice President Chandler testified thatRespondent has some 139 drivers currently on the se-niority list (1:31), and the 14 January 1986 seniority list(R.Exh. 6 at 10-13) names some 161 line drivers. TheJanuary 1986 seniority list is the one the parties relied onduring the events giving rise to this case.Another relevant distinction between the local driversand the line drivers exists under Red Arrow's senioritysystem. Consistent with the three classification groups inthe unit description, the seniority list is divided intothose three groups (R. Exh. 6). LineHaulManagerRhodes confirms this (1:223-224).Rhodes also testified that although the line drivershave one seniority list for the entire Red Arrow System,the city (local) drivers have location seniority as well assystemwide seniority (1:227, 243, 255). The easiest wayto describe or explain the line haul seniority system,Rhodes testified, is that the entire line constitutes oneterminal(1:257).Middlebrook's home is in Mission, 6 miles from Re-spondent's terminal atMcAllen in the Valley area ofsouth Texas (1:82-83, 89, 121). He went to work for Re-spondent at the McAllen terminal on 17 July 1984 as apart-time city driver. That work, which included break-ing and loading freight, proved too much an aggravationon one of his legs which had been wounded while hewas serving in the U.S. Marine Corps in Vietnam (1:83-84, 123). Consequently, in April 1985 Middlebrook trans-ferred to the line driver classification working out of theDallas office while living in Mission, Texas (1:84-85).By memo dated 22 September 1986 Line Haul Super-visor Claudie Marsh informed Middlebrook that becauseof "slack business" he was being laid off "effective Sep-tember 26, 1986." (G.C. Exh. 14.) Marsh concludes thememo by advising Middlebrook that when and if condi-tions permit, "you will be recalled from layoff." Al-though the memo had been mailed to Mission, Marshgave Middlebrook a copy on Thursday, 25 September(1:85). 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC. Perry Wayne Middlebrook1.Middlebrook's Little Rock grievanceDuring the initial months after opening its Little Rockterminal,Red Arrow used its city, or local, drivers atLittleRock to make daily roundtrips to Memphis, Ten-nessee(1:85, 218;G.C. Exh. 3, No. 2).It appears thatRespondent has a related company with a terminal inMemphis(G.C. Exh. 4 at 10).Because Respondent usesthe Memphis terminal as an agent only,Red Arrow doesnot assigndrivers there (1:85). The one-way distance be-tween the terminals is about 140 miles (1:86). Article 54,section 3 of the CBA allows Red Arrow to use city driv-ers for runs within a 65-mile radiusof origin (R. Exh. 3at 126).Facing imminent layoff, and apparently aware that Re-spondent was using city drivers for the line haul betweenLittleRock and Memphis, Middlebrook went to UTEPresident Jeff Saari on Friday morning, 26 September, tofilea grievance.4 Pointing out that he was enteringlayoff status that very day, Middlebrook asked Saariwhether he would be able to bid on the Little Rock toMemphis run if the grievance proved successful and RedArrow posted the run for bid. Saari said yes, adding thatin a similar situation in 1974 he had successfully bid on arun even though employee Robert Rancher (apparentlywith more seniority) was still in layoff status (1:85-86,139-140). Business Representative Larry D. Wright testi-fied that Saari has told him the same story (2:284-285).Although Saari's bid wasunder aprior contract, there isno evidence that the current contractual provisions werenot the same then.Saari had a grievance typed on the spot (G.C. Exh. 7),Middlebrookand BusinessRepresentativeDoug Deeresigned it, and that very morning, 26 September, DeereandMiddlebrook presented the grievance to Rhodes(1:87).Middlebrook returned to his home in Mission. Everyweek he would go to the McAllen terminal and checkthe bulletin board. Middlebrook's grievance was success-ful, for on 9 October Red Arrow posted ("bulletined")the Little Rock-Memphis run for bid (G.C. Exh. 3a at 2;1:219, Rhodes). Middlebrook saw the posting and submit-ted his bid (1:89, 149).Rhodes testified thatMiddlebrook was the only em-ployee to bid for the Little Rock-Memphis run(1:220).According to Rhodes, Middlebrook's bid while in layoffstatus concernedRhodes. There were other drivers onlayoff who weresenior toMiddlebrook (1:220-221).Rhodes testified that he telephoned Vice President Chan-dler for clarification.Chandler informed Rhodes thatMiddlebrook would be the successful bidder because theother and more senior drivers in layoff status did not bid(1:226-228, 253-254).When the posting period expired, Red Arrow, on 16October, assigned the Little Rock-Memphis run to Mid-dlebrook effective Sunday, 19 October (G.C. Exh. 3b).Checking the bulletin board at the McAllen terminal,Middlebrook learned that he had been the successful4The layoff was "effective September 26, 1986 " Middlebrook inter-preted the time tomean at the beginningof 26 September (188-89)bidder.On Saturdaymorning,18October, he left Mis-sion for Little Rock. Middlebrook stopped at Dallas tomake certain he had not been bumped. When SupervisorMarsh said that as far as he could ascertain Middlebrookhad not been bumped, Middlebrook continued on toLittleRock where he drove the Little Rock-Memphisrun for several days until Rhodes, as we shall see, laidhim off effective Sunday, 9 November, "due tobusinessconditions." (1:90-94).2.Middlebrook and Teamsters Local 878Although a member of the UTE (1:120, 155), Middle-brook favors the Teamsters and has held a Teamsterscard (1:123).He credibly testified that UTE PresidentJeff Saari andBusinessRepresentativeLarryWrighthave held several discussions on the topic in the past andthat Saari and Wright are well aware of his preferenceand of his reasons (1:122).After arriving in Little Rock Middlebrook discoveredthatthecitydriverswere uninformed about RedArrow's systemwide bidding procedure and unawarethey could be bumped from Little Rock and have to takea position at some other terminal inRed Arrow's system.Since they had not signed with the UTE, Middlebrooksuggested that they sign with the Teamsters. Because thecity drivers feared they could be bumped to another cityunder the UTE contract, they told Middlebrook to con-tact the Teamsters (1:94-95, 171).Middlebrook contacted B. J. Alexander,an assistantbusiness agent for Teamsters Local 878. Later Middle-brook was assisted in his organizing efforts by JimDeNote, a line driver working from the pool board outof Dallas (1:96-97, 158). According to plan, on Friday,31October, B. J. Alexander arrived on Respondent'sparkinglot about 25 feet fromthe terminal.The timewas about 6:30 p.m. Alexander began conversing withMiddlebrook and the drivers who signed Teamsterscards on the spot. Two of the four or five city driverspresent at the time were part-time drivers (1:97-101,158-160).Middlebrook observed TerminalManagerPenfieldcome to the door and look out during the card signing.City driver Roy Jackson was the last to arriveand sign,around 7 p.m. All the drivers, a total of seven or eight,signed cards for Alexander on that occasion (1:100-102,172).Penfield denies observing any organizing effort(1:62), although he does not deny seeing Middlebrookand Alexander on the parking lot about 25 feet from thebuilding.After Jackson had signed, Penfield came out and intro-duced himself to Alexander in Middlebrook's presence.Alexander introduced himself, stated he had all the em-ployees signed, and that he was demanding recognitionof the Teamsters. Penfield said he had no authority togrant it. Alexander asked for the names of Respondent'spresident and vice president so he could correctly ad-dress a certified letter, but Penfield, saying he had to callSanAntonio,went inside the terminal.Middlebrooksifted through some papers he had in his car, found theSan Antonio address, and furnished that to Alexanderalongwith the names of President Ray Powell, Vice RED ARROW FREIGHT LINESPresidentCharles Schmidt, and Vice President JosephChandler Jr. (1:102-105, Middlebrook; 160-161, Alexan-der).Penfield denies ever speaking with Alexander, andcontends that he learned of the card signing only whendriver Jackson came in and told him (1:61-62).Jackson testified that after he signed a card he wentinside the terminal andinformed Penfield that 100 per-cent of the (city) drivers had signed cards for the Team-sters.Jackson decided to inform Penfield because he wasconcerned about(losing)his job (1:173). Penfield con-firms that Jackson did come to report this information(1:61-62, 67-68).Penfield testified unfavorably and I do not credit him.Crediting the General Counsel'switnesses,Ifind thatPenfield did look out, observed the card signing, andeventually came out and spoke with Alexander.Aside from Penfield's possiblyassociatingMiddle-brook with the Teamsters' efforts by virtue of Middle-brook's presence with the group, there is no evidenceshowing exactly how Penfield gained knowledge thatMiddlebrook was involved in the Teamsters' soliciting ofthe city drivers on companypremises.Nevertheless therecord establishes that Penfield did reach that conclu-sion.Thus, during the investigation of Middlebrook'schargeby NLRB Region 26, Respondent submitted alengthy position letter dated 25 February 1987 (G.C.Exh. 4). The letterisfromRespondent's attorneys, andChandler signed a verificationstatementattached to theletter.At page 12 of the letter Respondentaddresses anallegationthat Penfield, in early November, announced arule prohibiting union talk on companytime and prem-ises.The position statement continues (G.C. Exh. 4 at12):In early November, when Mr. Middlebrook and aTeamster representative began soliciting the pickupand delivery drivers on Company premises . .. .At the hearing Chandler sought to disavow this bysaying he did not gather the information and he had noknowledge thatMiddlebrookwas soliciting for theTeamsters (1:42, 45). I do not credit Chandler.Jackson testified that after he made his report of thecard signingto Penfield, Penfield called San Antonio toobtain the telephone number of Respondent's labor rela-tions person (Chandler).When Penfield placed his nextcall (to Chandler), Jackson stepped out to the dock andperformed some work. When Jackson returned, a fewminutes laterPenfield was completing a call. On hangingup, Penfield told Jackson not to talk about any union ac-tivitieson company time, that Red Arrow recognizedthe UTE until the contract expired in March 1988, andthat (in the meantime) Respondent would not recognizeany otherunion,and not to be surprised if the UTEcame to Little Rock and talked to the employees (1:173-175).Penfield does not deny Jackson's description. Theadmonishment not to talk about any union activities oncompany time is the subject of complaint paragraph 8,discussed later.Middlebrook testified that after searching through abriefcase at his car, and after furnishing the names and233San Antonio address to Alexander, he went inside theterminal(1:105).On arriving at the terminal office, Mid-dlebrook saw Penfield hanging up his telephone. Middle-brook asked what the "G/O" (the San Antonio generaloffice, apparently) had to say. "Joe Chandler hit the ceil-ing," Penfield replied.Middlebrook asked if there wasanything else, and Penfield replied no. Middlebrook thenleft (1:105-106).Penfield denies talking withMiddle-brook after having the telephone conversation withChandler, and deniessaying,"Joe Chandler hit the ceil-ing." (2:304.)Neither Jackson norMiddlebrook testified aboutseeing the other at Penfield's office when Penfield hungup the telephone. Respondent contends that this reflectsa discrepancy in their testimony on a material point (Br.at 16). The evidence is ambiguous, for it is quite possiblethat Jackson, who had been working in the terminal foran unspecified time, returned to the office after Middle-brook had come and gone. The call Penfield was com-pleting isnot shown to be the call Penfield completedwith Chandler when Middlebrook arrived in the office.Accordingly, I find no discrepancy between the accountsof Middlebrook and Jackson.Penfield testified that when he reached Chandler, atthe latter's home, the evening of 31 October, he toldChandler that he had been informed his Little Rockdrivers had signed Teamsters cards. Chandler said not toworry about it because the employees were representedby the UTE, and to tell Jackson not to worry about it.Penfield denies that Chandler was upset (1:64-65, 68).Within the next day or two Penfield reached his superi-or,Vice President Schmidt, who instructed him not toaccept any package from a Teamsters representative andnot to accept any registered mail (1:69-70).Chandler testified that on 31 October he had left workearly to go Halloween trick-or-treating with his children.That evening he received a call from Penfield advisingthat the Little Rock employees had signed cards for theTeamsters. Chandler assured Penfield that his concernwas unfounded because the Little Rock employees wererepresented by the UTE. Denying that he was upset atPenfield's report, Chandler concedes he was somewhatupset that Penfield persisted in talking when Chandlerhad things to do of more importance to him. Chandlerconsidered the matter a "non event," and when the callended Chandler went trick-or-treating with his children.He denies that Penfield mentioned Middlebrook's name(1:25, 27, 42-43).Penfield concedes that at 9 a.m. on Monday, 3 No-vember, he assembled his employees on the dock andtold them there must be no union "business" on companytime (1:63).5Middlebrook's Memphis run was from 11p.m. to 5:30 a.m. and Penfield did not see him until laterthat day when he gave him the same admonition (1.63,68).SPenfield's actual testimony is that the dock meeting occurred the"next day" after Jackson informed him about the union organizing Be-cause the next day was a Saturday,and because the terminal employeeswork Monday through Friday (1.70), I find that Penfield meant Monday,3November 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBecausePenfield's admissionsabout his statements toemployees are directly related to complaint paragraph 7,which attacksa no-solicitationrule, I shall postpone fur-ther discussion of Penfield's admonition until I cover thatallegation.On Monday, 3 November, Teamsters RepresentativeAlexander telephoned Respondent's San Antonio officeattempting to reach President Ray Powell.BecausePowell was unavailable, Alexander testified, he spokewith Chandler and demanded recognition for the LittleRock employees. According to Alexander, Chandler saidhe would give Powell the message. In his pretrial affida-vitof 6 February 1987, however, Alexander merelystates that he identified himself and left someone,uniden-tified, a call-back message with a "company official" forPowell to call. "I don't recall" the official's name "rightnow" Alexander wrote in his affidavit. By the time ofthe hearing, however, his memory was jogged and he re-membered that it was Chandler (1:161-162, 165-168,170).Chandler denies having any conversation with Alexan-der (1:28; 2:307). Chandler's explanation offered in sup-port of his denial is significant because of the contrastwith his asserted response when Penfield called theevening of 31 October. Thus (2:307):Q.Why are you certain that the conversationwith Mr. Alexander never took place?A. If any representative of any labor organizationcontacted me, and demanded recognition, we wouldhave, one, had a very lengthy conversation,explain-ing our address, our legal representatives, the ad-dress of our legal representatives, and how to ad-dressmail to us.Itwould have been anextremely importantcon-versation that I would have, one, remembered, and,two, I would have beenrequired to reportto my su-periors. [Emphasis added.]Continuing with his answer, Chandler describes re-turning from lunch one day and finding a note that aTeamsters representative had called and left a call-backmessagefor anyone at Red Arrow. Chandler testified hethrew themessagein the trash without returning the call(2:308).By letter dated 4 November and addressed to RayPowell, Teamsters Local 878, by President Billy Patrick,demanded recognition of Respondent's Little Rock em-ployeesin a unitof "all checkers, drivers, and warehouseemployees," excluding guards, statutory supervisors, andall others (G.C. Exh. 11). Patrick advised that a majorityof the unit had designated Local 878, and offered to havea card check by a neutral person in order to verify ma-jority status.Alexander testified that Patricksigns alldemand letters (1:163).Responding through its attorney by letter dated 12November, Red Arrow advised the Teamsters of Re-spondent's CBA with the UTE and cited the Board'scontract-bar rule (R. Exh. 7). Chandler testified that theTeamsters never replied (2:309). Alexander testified, ineffect, that Teamsters 878 dropped the matter when Al-exander learned that a UTE representative had come toLittle Rock in early November, met with the employees,and persuaded them to sign UTE cards (1:164).Apparently at some time during the day on Wednes-day, 5 November, a UTE form notice to members (G.C.Exh. 8) was posted above the timeclockannouncing ameeting for that night at 7:30. Middlebrook, a member ofthe UTE, was not informed of the meeting and did notsee the posted notice until he came to the terminal at 10p.m. in preparation for his usual night run to Memphis(1:106-107).UTE Business Representative Larry D. Wright metwith the Little Rock employees the evening of 5 Novem-ber, and all the employees signed UTE cards (2:293).Jackson testified that, just as TerminalManagerPenfieldhad predicted, the UTE came to Little Rock the follow-ing week (the week following Halloween) and signed upthe employees (1:175). Middlebrook testified that driverJim Lyons told him all the employees had signed withthe UTE (1:108).3.Middlebrook laid off 9 November 1986a.The layoffWhen Middlebrook came to work Wednesday night, 5November, there was a note for him to see Penfield thenextmorning.Middlebrook returned fromMemphisabout 5:30 a.m.on 6 November and waited for Penfieldwho arrived about 7:45 a.m.Penfield gave Middlebrookan envelope containing a message on a computer print-out (1:106-109).The message,dated 5 November andfromMichaelRhodes, has for its subject reference,"Layoff,"and reads(G.C. Exh. 3c):EffectiveNov. 9, 1986 you are hereby placed onlayoffstatus due to business conditions.You have certain rights available to you includ-ing the option to pull extra run[s] if you notify thisoffice in writing.When and if business conditions permit you willbe recalled fromlayoff.Middlebrook asked Penfield why,but the terminal man-ager referred him to Rhodes'message.Penfield testifiedthat his total involvement in Middlebrook's layoff wasdelivering Rhodes'message to Middlebrook(2:303). Pen-fieldcompliedwithMiddlebrook'srequest to callRhodes so Middlebrook could talk to Rhodes (1:109).When Penfield handed the telephone to him,Middle-brook asked Rhodes why he was being laid off. Rhodessaid the reason was on the notice.To Middlebrook's in-quiry about the (Memphis)run Rhodes replied, "Well,it'scovered."Middlebrook responded that he couldcover the run as an unassigned driver until the run wasposted and rebid. Rhodes said that was unnecessary forhe already had the run covered.Middlebrook said hewould file a grievance."Go ahead,but I doubt if you'llwin it," replied Rhodes(1:110, 143, 151).On hanging up the telephone,Middlebrook asked Pen-fieldwhat had gone wrong,that there had been a UTEmeeting the day before without notice to him. Middle-brook asked what Powell,Schmidt, or Chandler had tosay about the Teamsters. Penfield replied that Powell RED ARROW FREIGHT LINESwas (had been)at a meeting elsewhere and that Penfieldcould not elaborate on what Vice President Schmidtsaid.Chandler, Penfield reported, said that the UTE isthe union for Red Arrow at this time. Penfield added, "Igot my wrist slapped,"that he was not going to get itslapped again,and that he did not want to hear any moreabout the matter(1:110-111).Middlebrook testified that the layoff notice about"business conditions"was the only reason he was evergiven by Red Arrow (1:113). As we seein a moment,Supervisor Steve Ellis suggested a specific reason toMiddlebrook.Rhodes,Respondent'smanager of line haul operations,testified that he used the phrase"business conditions" inMiddlebrook's layoff notice because that is the languagein article 66, section 1 of the contract (1:232-233). Theprovisions of article 6 are pertinent and they read (R.Exh. 3 at 151-152):ARTICLE 66REDUCTION IN FORCESSection 1. Any reduction in forces due to slackbusiness or insufficient work will be in accordancewith seniority rights.The COMPANY will notify employeesat leastfour (4) work days in advance of being laid off. Ifthe layoff is due to an official request by theUNION to cut the board, or due to the biddingprocess outlined in Article 53, Section 2(d), the four(4) day notice is not required.Section 2. Line employees on layoff may workunassigned at their home terminal.They will not becalled to work until all available assigned pool menhave been used.If more than one laid off employeeisused,they will be offered the remaining loads inseniority order.Employees on layoff have the option to eitheraccept or reject extra work. Therefore, employeeson layoff must notify the COMPANY in writingthat he will or will not be available for extra work.Section 3. Line employees on layoff status maybe used as outlined above. It is understood, howev-er, that if his pay is as much as thirty-five (35)hours per week,at the prevailing hourly rate ofpay, for two (2) consecutive weeks, such employeewill be returned to regular status. If more than oneemployee is on layoff, the senior employee will bereturned to regular status.Because of his relatively low seniority,Middlebrookhas been laid off or bumped on more than one occasion(1:150; 2:321). On two of these occasions, the layoff no-tices based the layoff on a "decline in business" (G.C.Exh. 17; layoff effective 1 March 1985) and "due to slackbusiness" (G.C. Exh. 14; layoff effective 26 September1986).That is to say, an actual condition of slack busi-ness or insufficient work, the ground specified in article66, existed.Here,by contrast,there was no decline in business asfar as the Memphis run is concerned.As we see later inmore detail,Respondent had trouble finding a driver for235theMemphis run. Rhodes concedes that since Middle-brook's layoff Respondent has been forced to assignjunior drivers to the Little Rock-Memphis run, and thateach one gets out of the assignment after a short periodof time (1:249).Moreover,Respondent has added asecond Memphis run, this one beginning at 10 a.m. Mid-dlebrook testified that he was not recalled from layofffor thesecond run,or any other run (1:117).Some hint as to why drivers do not want the LittleRock to Memphis run lies in Middlebrook's testimonythat the short 280-mile roundtrip yields little profit.Indeed,Middlebrook could survive on it only becausehismother lives in little Rock and he apparently livedwith her to save on expenses when he was in Little Rock(1:86).Too, it would seem that the line drivers (appar-ently all from Texas) would dislike having to work awayfrom home for long periods of time. Finally, the run is atnight (11 p.m. to about 5:30 a.m.), although runs else-where may also be all-night trips.On Saturday, 8 November, as Middlebrook was travel-ing from Little Rock to his home in south Texas, hestopped at Respondent's Dallas office to see if he couldget some clarification about his layoff. From one of theoffices there he spoke by telephone with Steve Ellis, astipulated supervisors (1:57). Ellis framed the bottom linesuccinctlywhen Middlebrook asked about bidding onother runs (1:115): "While you're on layoff you can'tbid."As we shall see, however, Ellis' "law" is flawed.b.UTE representatives meet with RhodesFrom the bottom-line rule Supervisor Ellis enunciatedforMiddlebrook on 8 November, we must travel back-wards a few days to see how Red Arrow developed therule that Ellis expressed to Middlebrook. Unfortunately,the description of events is rather tedious.Previously, Imentioned the asserted concern byRhodes when Middlebrook, in October (following hisgrievance), bid on the Little Rock-Memphis run whileMiddlebrook was in layoffstatus.Rhodes telephonedChandler who advised Rhodes that Middlebrook wouldbe the successful bidder, even though junior to others onlayoff, if no one else bid No one else bid, and Middle-brook was assigned to the run.According to UTEBusinessRepresentativeLarryWright, in early November UTE President Jeff Saaritold him that two Houston employees in layoff statushad called to protest the awarding of the Little Rock-Memphis runtoMiddlebrook. The two employees, Wil-liam J.Walker and Robert B. Sharp, supposedly com-plained that they had seniority over Middlebrook (2:268-270, 272).After discussing the matter, Saari and Jackson con-cluded that Respondent had erred in assigning the LittleRock-Memphis run to Middlebrook because Walker andSharp, also in layoff status, had seniority over Middle-brook (2:270). In fact,Walker and Sharp were workingunder the shop classification in Houston while on layofffrom their line driver classification. But they had theright to bump back into the line driver classification6Middlebrook describedEllis as his immediatesupervisor (1 145) 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(1:290,297,Jackson).The seniority provisions of thecontract appear in article 13.Section 8 provides thateach of the four classifications(the fourth classificationbeing for part-time employees)shall have its own seniori-ty roster(R. Exh.3 at 32).Seniority is defined as being"system-wide"under section 1 of article 13.That same day (about Monday,3 November,apparent-ly) Saari and Jackson telephoned Rhodes,informed himof their conclusion,and arranged to meet with him. Thenext day the three met in the office of Rhodes in Dallas(1:228,2:271-273,285).Rhodes dates the meeting asbeing around 4 or 5 November(1:228). Jackson dates themeeting as being the day after the call to Rhodes(2:272-273, 285-286)and 1 or 2 days before his 5 Novembermeeting with the Little Rock employees(2:291-292). Itappears that the meeting with Rhodes occurred on eitherMonday or Tuesday,3 or 4 November.Assuming thatthe version of these witnesses is credited,themeetingmost likely occurred on 4 November with the telephonecall to Rhodes having been made on Monday,3 Novem-ber. (As we shall see, I find that it was Rhodes whocalled the UTE representatives.)At the 4 November meeting the three(Rhodes,Saari,and Jackson)discussed the situation and the provisions ofthe CBA.As Jackson and Saari earlier had done, thethree concluded that the assignment to Middlebrook wasimproper(1:229-230,251, Rhodes).Jackson testified thatRhodes realized an error had been made after the UTErepresentativeshad pointed out the contract article(2:295).Wright asked Rhodes to revoke the assignmentand return Middlebrook to layoff and to fill the positionfrom unassigned drivers(1:229; 2:286).As a result of thediscussion,Rhodes testified he sent the layoff notice(quoted earlier)to Middlebrook(1:231).When asked whether he was aware that Middlebrookwas attempting to organize the local drivers in LittleRock,Rhodes testified,"Idon'tbelieve so."He deniesthat either Penfield or Chandler told him before Middle-brook's layoff. Conceding that at some point he heardsomething about it,he thinks that knowledge came at alater date,but he does not know when it was or whotold him(1:230-231,245). Later in his testimony,Rhodeswas more positive that when he laid off Middlebrook hewas not aware of any such activity by Middlebrook and,in answer to a leading question of whether the decisionto lay off Middlebrook was "strictly the result of inter-pretation and application of the collective-bargainingagreement"responded,"Yes, it was." (1:251.)Saari did not testify.Jackson testified that nothing wassaid in the meeting with Rhodes that Middlebrook hadbeen organizing for the Teamsters.Rhodes confirms this,although his first answer is that nothing was said "to thebestof my knowledge."(1:230,257.)According toWright,he was not told of Middlebrook's organizing ac-tivities until he arrived at Little Rock on 5 Novemberand the employees there informed him (3:287-288, 295,301).Chandler testified that he had no role in Middlebrook'slayoff,was not consulted about it, and made no recom-mendation concerning Middlebrook's layoff(1:29, 33, 43,58).According to Chandler,when Penfield called himon 31 October he made no reference to Middlebrook,and as of Middlebrook's layoff Chandler had no knowl-edge that Middlebrook was involved in union organizingactivities(1:27, 42, 45). Before that layoff,Chandler testi-fied,he had no discussion with Rhodes that Middlebrookwas involved in union activities(1:45).Penfield's professed unawareness of any union activi-ties has been mentioned(1:62-63).He likewise testifiedthat he played no part in the decision to lay off Middle-brook from the Little Rock position,and merely servedtodeliver the layoff message from Rhodes(2:303).Before that time,Penfield testified,he had not discussedMiddlebrook's union activities with Rhodes or any othercompany official because he was not aware of such ac-tivity(2:303,304, 305).Although Jackson testified that,as of the 4 Novembermeeting with Rhodes, he was aware only of two senioremployees(Walker and Sharp)being skipped(2:277).Rhodes testified as if he, on 4 November,became awarethat a total of four had been skipped(1:236, 239). Indeed,Rhodes apparently was aware of all four in mid-October,for that was the reason he assertedly consulted Chandlerinmid-October before awarding the run to Middlebrook(1:225-226).Rhodes identified them from the 14 January senioritylist (R.Exh. 6 at 12)as all being on layoff at the relevanttime(1:225-226).I list the names below.Their positionson the seniority list (for line drivers) appear among the161 names(my count)on the list as follows.BecauseSpruill also figures later in the testimony I show himalso.NameSeniorityDateLocationPositionDennis L. Spruill11-5-84Dallas141Edward J.Blaschke3-11-85Houston142Joe A.Johnson3-11-85Houston143William J.Walker3-11-85Houston144Robert B. Sharp3-11-85Houston145Perry WMiddlebrook4-22-85Fort Worth146c.Respondent's basisfor the layoffAs earlier noted,Rhodes testified that he based his de-cision to lay off Middlebrook strictly on his interpreta-tion(shared bythe UTE)and application of the CBA(1:251).According to Rhodes,revoking the assignmentearliermade to Middlebrook had the effect of protectingseniority rights(1:238).Because the arguments expressed by the UTE, andparticularly byWright,to Rhodes on 4 November per-suaded Rhodes,I shall cover the essence of Wright's de-scription of his presentation.Wright contended that Re-spondent's assignment of the Little Rock-Memphis run toMiddlebrook violated the seniority concept set forth inarticle 13, section 4,of the CBA (1:273, 275)The firstparagraph of section 1 is the one in issue.As correctedby Wright at the hearing,that paragraph reads(R. Exh.3 at 30): RED ARROW FREIGHT LINESSection4.The rights of seniority shall be recognizedin all seniority groups or classifications with respectto runs or job assignments,and in all cases of reduc-tion of forces or recalls to service Layoffs will bemade in seniority order at each terminal affectedprovided bids are not received from a senior laid-offemployee from another terminal.The exception tothis is outlined in Article 13,Section 5(Systemwide bid time).As the foregoing appears in the printed booklet, thefirst two sentences above appear as one sentence, forthere is no period between "service"and "Layoffs."Wright testified that the absence of a period was an error(2:273-274).When Wright and Saari complained to Rhodes thattheMiddlebrook assignment violated the fundamentalconcept of seniority written into the contract, Rhodesasked how he could get someone else to take the runwhen only Middlebrook had bid on it (1:255).Wright re-sponded(2:276-280, 286-287), and Rhodes concurred(1:255-257),thatRed Arrow had the contractual rightunder article 53, section 2(d) and section 4 (clarifica-tions),to assign unassigned drivers, in reverse seniorityorder,to any run on which no bids are received(R. Exh.3 at 118, 123).If there are no unassigned drivers,Respondent thencould turn to drivers on layoff,recall the most senior,and assign him to the Little Rock-Memphis run. Accord-ing to both Rhodes(1:241) and Wright(2:278-280), bothRespondent and the UTE have always interpreted article53, section 4 (R. Exh.3 at 123)as effecting an automatictermination of any driver refusing to accept an assign-ment.In other words,Rhodes testified,a driver has nochoice once an assignment is made(1:241).Wright urged Rhodes to use these provisions toforce adriver,through the seniority system,to take the LittleRock-Memphis run(2:276, 287).Rhodes confirms thatWright proposed that Middlebrook be returned to layoffstatus and the other sections used to force a driver totake the Little Rock-Memphis run (1:229,255).As wehave seen,Rhodes, acting to implement the conclusionshe reached with Wright and Saari on 4 November, thevery next day sent a computer message to Middlebrooknotifying him he was laid off effective 9 November.Rather than informing Middlebrook his earlier assign-ment had been made in violation of seniority,Rhodesused some of the language of article 66 which coverslayoffs "due to slack business or insufficient work."Wright describes Middlebrook'sOctober bid as "ille-gal" (2:276).He testified that it is not proper for an em-ployee on layoff,junior to one or more other employeeson layoff,tobid for and receive a posted position(2:284). By contrast, the senior laid-off employee may bidfor a new position that is posted(2:284).The later state-ment clearly complies with article 13,section 5 of theCBA which provides for just that.Thus,the terse ruleSupervisor Ellis expressed to Middlebrook on Saturday,8 November,ismisleading.The pertinent clause in article 13, section 5, reads (R.Exh. 3 at 31): "Employees on layoff may,in addition to237bidding on bulletined positions,express a preference toremain on layoff at their home terminal."No provision in the contract states that Respondent isprohibited from accepting a bid from a junior driver onlayoff,and assigning a posted run to that junior driver,when there are senior drivers on layoff who have notbid.Wright testified,however,that"several years ago"(predating the current contract,presumably) some cityemployees were laid off. (Wright did not specify thecity.)The senior employees were able to find jobs withother employers during their layoff from Red Arrow.Some of the junior employees were able to work a fewhours a day at the Red Arrow terminal. When some per-manent jobs were posted for bid,the junior employeesbid because they had seen the posting. The senior em-ployees apparently were unaware of the posting. Wrighttestified that the junior employees were not permitted toget the positions and that Red Arrow had to recall thesenior employees(2:284).By contrast,Wright concedes that UTE President JeffSaari has told him that Saari himself, in 1974,was re-called from layoff(2:285).And recall Middlebrook's tes-timony that Saari,in September, assured Middlebrook hecould bid from layoff on the Little Rock-Memphis runbecause he had done so in 1974 some 30 days beforeRobert Rancher,a senior employee,was recalled fromlayoff(1:86, 140).Thus,the evidence as to past practice is limited andconflicting. Although the earlier events occurred under aprior CBA there is no evidence that the relevant lan-guage of the early contract was different from that of thecurrent CBA on this point.Neither side objected to theevidence offered by the other on this issue(such as topossible hearsay),and the evidence is part of the record.Even so,I note that the evidence is not well developed.No documentary records were offered,and neither wasthe language from the earlier contract,In any event, nei-ther party knew of a past practice example which hadoccurred during the term of the current CBA.After Middlebrook was notified of his layoff, Respond-ent on 6 November reposted("bulletined") the LittleRock-Memphis run for bidding(G.C. Exh.3d; 1:233,Rhodes).Again Middlebrook bid, and again he was theonly driver who did so(1:233-234).TreatingMiddle-brook's bid as invalid,Respondent,on 14 November, as-signed the run to Dennis Spruill effective 15 Novemberbecause Spruill was the least senior unassigned driver(G.C. Exh.3e; 1:233-235).With four drivers senior to Middlebrook on layoffstatus from their line driver positions,Rhodes testified hefelt he would violate the seniority rights of the four if heassigned the run to Middlebrook (1:236). Asked how hewould be violating the seniority rights of the four whennone had submitted a bid,Rhodes testified that under thecontract an employee who is laid off for a period of 9months forfeits all seniority rights (1:237-238).Wrightalso relies on this provision (2:286-283).The relevantcontract section (from art.13, Seniority) reads:Section S.Employees laid off due to a reduction inforces, if not recalled to service within nine (9) 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmonths and not having performed service with theirCOMPANY and will forfeitall seniority rights.But it is undisputed that the four senior employeeswho did not bid (Blaschke,Johnson,Walker, and Sharp)had bumped back and were working in the shop at Re-spondent's Houston terminal while on layoff from theirline driver classifications(1:129, 136;2:290, 297).It is theoretically possible that one or more of the foursenior Houston employees orally grieved to his supervi-sor, in the presence of a union representative as the con-tract specifies(R. Exh.3 at 17)in article 8,section 4,step 1 (2:290).Wright does not know whether that pro-cedure was followed.He testified that UTE PresidentSaari received a call from Walker and Sharp in Houstoncomplaining about theOctoberassignment toMiddle-brook and calling for the error to be corrected(2:268,287).' Saari apparently told the two that the UTE wouldget the matter resolved (2:287). In any event, Wright tes-tified that neitherWalker nor Sharp (nor either of theother two) filed a written grievance (2:287), and Rhodestestified that he never received a grievance on the matter(1:245).As I have described,Line Haul Manager Rhodes andUTE Representative Wright deny there was any discus-sion at the 4 November meeting in Rhodes'office ofMiddlebrook'sorganizing on behalf of the Teamsters.They also testified that as of their 4 NovembermeetinginDallas they knew nothing of Middlebrook's union ac-tivities.Before resolving the issue of knowledge,Ineed tosummarize some of the evidence also relating to driverDennisSpruill.A portion of Spruill's testimony bears onthe question of Respondent'sknowledge as to Middle-brook.d.DennisSpruill'stestimony bearing on the questionof knowledgeDennis Spruill testified that he was hired 1 October1984 (1:180). As previously noted, the seniority list dis-closes the date to be a month later on 5 November.Spruill testified that he was informed on "the 24th" (ofOctober 1986, presumably) that he was being bumped ef-fective "the 27th" from the Oklahoma City terminal(1:180).That left him in the unassigned driver status. Nomonth or year is given for his bumping and the full, cor-rect date does not appear elsewhere in the record. Nodocumentary evidencewas introduced covering thepoint.October 27, 1986, was a Monday. According toSpruill,on "the 27th" he was in the Dallas terminalchecking the seniority roster to see where he might beable to get an assignment.He observed that only Middle-brook,who had the Little Rock-Memphis assignment,had less seniority. Supervisor Claudie Marsh told Spruillthat he could not bump Middlebrook because the LittleRock terminal was supposed to be negotiating a dealwhereby the Little Rockterminal would change unionsand go with the Teamsters (1:180-181).4Over the General Counsel's hearsay objection,IreceivedWright'sdescription for the limited purpose offered-to show course of events,the basis for the action the UTE thereafter took (2:268-269).The testimony by Spruill concerning Marsh's remarkabout the Teamsters and the Little Rock terminal is sig-nificant.If Supervisor Marsh in fact said what Spruill at-tributes to him, then it adds some force to the GeneralCounsel's contention thatVicePresident Chandler gavemore importance to Penfield'scall of 31 October thanChandler would have us believe. There is, however, adiscrepancy in the dates in that Spruill dates Marsh'scomment 4 days before B. J. Alexander signed the LittleRock employees.On Thursday of the same week (30 October, presum-ably) Spruill again was in the Dallas terminal. Supervisor-SteveEllis asked why Spruill did not bump Middle-brook.Because,answered Spruill, Supervisor Marsh hadsaid he could not do so.Ellis assured Spruill he could doso because Middlebrook was still an employee of RedArrow. Spruill, however, decided not to bump Middle-brookand thereafter Spruill continued in his unassignedstatus.The following week (beginning Monday, 3 No-vember) Spruill remained off for vacation. Although hewas on vacation,Spruillwas called to take a run (asingle trip, apparently)to Jackson(state not given). Theweek following that(presumably beginning 10 Novem-ber) he received no notice,sat at home all week waitingfor a call, and did not check a bulletin board 1:181, 187).On Sunday, 16 November, Supervisor Steve Elliscalled Spruill at 4 p.m. and asked if Spruill was going tocover the Little Rock-Memphis run scheduled to leaveLittle Rock in 2 hours.Spruill was at his home in Irving,near Dallas(1:181, 182).As it happens,on Friday, 14November, Respondent had, postedan assignment ofSpruill to the Little Rock-Memphis run (effective Satur-day, 15 November (G.C. Exh. 3e; 1:181, 185, 187). Ofcourse,Spruillwas unable to accept the assignment andthis led to his separation from employment.Idiscusslater Spruill's separation from employment.Before pass-ing on Spruill's testimony about Marsh's remark regard-ing the Teamsters, I should observe that a portion ofWright's testimony could be construed as suggesting thatSpruillwas laid off automatically on the sixth day afterhe was bumped.Respondent points (Br. at 49) to Wright's testimonythat an unassigneddriverhas only 5 days to exercise hisright to bump a less senior driver.If he fails to exercisehis seniority right to bump, he is laid off (2:277). Presum-ablyWright was referring to the following two para-graphs of article 53,Bulletins and Assignments,section 2(R. Exh. 3 at 118):A senior employee has the right to bump a junioremployee whenever he loses his run through nofault of his own provided these rights are exercisedwithin five (5) days, excluding Saturdays, Sundays,and holidays,of the time he loses his assigned run.If a man has no seniority, or is bumped, or loseshis run through no fault of his own, he will be al-lowed to run off the Pool Board in any terminalwhere a vacancy exists and is in the process ofbeing bid in. If no vacancy exists, he will be placedon layoff status and used as outlined in Article 66. RED ARROW FREIGHT LINESWright's description is misleading,for unassigned driv-ers are not automatically laid off if they do not exercisetheir bumping rights within 5 days. Under article 53, sec-tions 2 and 4, bumped drivers become relief drivers whomake runsfrom the pool board in any terminal wherethere is a vacancy on the pool board open for bid. If novacancy exists, and only then, a bumped driver is laid off(R. Exh. 3 at 118-119, 123).We still are left with the discrepancy in dates. A dis-crepancy exists, in my opinion, because it is unlikelythere was talk at Red Arrow in Dallas or San Antonioabout the Teamsters before B. J. Alexander signed theLittleRock drivers on 31 October (a Friday) and Pen-field, that same evening, telephonically reported the cardsigningto Vice President Chandler.Several possibilities exist.First,Spruill's account isfalse either because he incorrectly thought Ellis made theremark about the Teamsters or because Spruill is lying.If I credit Spruill as to the remark, then I must findSpruill off on his dates. The latter seems possible sincethe seniority list shows that Spruill recalled his hiringdate as being a month before it actually was. PerhapsSpruill,in a similar fashion,placed his conversation withMarsh as being a week earlier than it actually was (as-suming he is correct regarding the date he was bumped).That would Place Spruill in the terminal on Monday, 3November. But that is the week he set aside for vacationeven though he did accept a trip that week to a citynamed Jackson.Spruill testified in a persuasive fashion.CreditingSpruill, I find that Marsh remarked about the Teamstersas Spruill described. Because of the uncertainty of thetimeframe, however, I decline to attach any weight tothe evidence.4.Credibility resolved and conclusions reacheda.Some evidentiary and procedural rulesTo establish a prima facie case that Respondent unlaw-fully laid off Middlebrook, the General Counsel mustshow both knowledge (of Middlebrook's activity onbehalf of the Teamsters) and motivation (that the intentto lay him off because of those union activities was amoving factor in the layoff decision).As I discuss the evidence and resolve credibility, itwill be well to keep in mind that these preliminary find-ings eventually must satisfy certain evidentiary and pro-cedural rules bearing on the question of whether theGeneral Counsel carved the Government's burden of es-tablishing a prima facie case.The first rule is an evidentiary one: Disbelief of a neg-ative (a denial does not establish a positive. That is, theGeneral Counsel must carry the Government's burden ofproof as to knowledge (an element of the General Coun-sel's prima facie case) with affirmative evidence. Successin persuading an administrative law judge to disbelievethe adversary's denial and to find the opposite to be truedoes not equal the necessary affirmative evidence.Gar-rettFlexibleProducts,270 NLRB 1147, 1148 (1984);McCormick & Co.,254 NLRB 922 (1981);Council ofBagel & Bialy Bakeries,175 NLRB 901, 903 (1969);RoperCorp. v.NLRB,712 F.2d 306, 310, (7th Cir. 1983).239Quoting from an earlier case, the court inRoperex-plained that the reason for the rule is clear, for if the rulewere otherwise "a case could be made for any proposi-tion in the world by the simple process of calling one'sadversaryand arguingto the jury that he was not to bebelieved."Roper,id.The opinions inDyer v.MacDougall,201 F.2d 265 (2dCir. 1952) (majority opinion by Judge Learned Hand;concurring opinion by Judge Jerome Frank) apparentlysuggest that the rule does not apply to bench trials or, ifso, not invariably. Judge Frank expressly stated he op-posed any such invariable rule. Judge Frank would allowa plaintiff to win based solely on disbelief of the defend-ant when otherwise the plaintiff would suffer a "graveinjustice." 201 F.2d at 272. If the Board views the rule asbeing something less than absolute, however, it has notsaid so.Second, the Board also has enunciated a related proce-dural rule regarding the General Counsel's burden to es-tablish a prima facie case in motivation cases.WrightLine,251NLRB 1083, 1089 (1980). The sufficiency ofthe General Counsel's prima facie case is tested as of theclose of the General Counsel'scase-in-chief.Esco Eleva-tors,271 NLRB 1262, 1268 (1984);Hillside Bus Corp., 262NLRB 1254 (1982).Thus, even though a respondent proceeds with its owncase-in-chief (usually after its motion to dismiss has beenoverruled), theGovernment'sprima facie case mustappear in the evidence it adduced during the GeneralCounsel's case-in-chief.The General Counsel cannotreach into the Respondent's case-in-chief and rely on evi-dence adduced there, even during cross-examination, tosupply one or more vital elements of the Government'sprima facie case.8 By proceeding with its defense, a re-spondent does not waive this requirement.9A different result prevails in Federal court trials of dis-crimination cases.When a defendant there elects to pro-ceed, the trier of fact must consider all the evidence inrendering a decision.Postal Service Board of Governors v.Aikens,460 U.S. 711, 31 FEP Cases 609 (1983). TheBoard has not indicated whether it viewsAikens asap-plying to unfair labor practice trials under the Act.When the General Counsel rested the Government'scase-in-chief here, Red Arrow moved for dismissal onthe ground the General Counsel had failed to establish,(1) knowledge as to Middlebrook, a vital element in theGovernment's prima facie case, and (2) a showing ofprotected conduct by Spruill. I denied the motion andRespondent elected to proceed with its evidence (1:193-9Under Boardlaw in motivation cases,therefore,admissions madeduring the Respondent's case-tn-chief are unavailable to assist the GeneralCounselin establishing a prima faciecaseOf course, if theGeneralCounsel's evidenceestablishes a prima facie case, then Respondent's ad-missions during itscase-in-chiefare activated and reinforcethe Govern-ment's case.9In nonmotivation cases resolution of whether a respondent haswaived its right to insist that the General Counsel establish a prima faciecase may depend on whether the respondent moved to dismiss the com-plaintwhen theGeneral Counselrests at theclose of theGovernment'scase-tnchtef. Under Sec 102.41 of theBoard'sRules and Regulations, arespondentdoes not waiveits objections byproceeding 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD215). By electing to proceed with its own case-in-chief,Red Arrowdid not waive its motion to dismiss.In short,in assessingwhether the General Counsel es-tablished a prima faciecasehere, I must view the Gov-ernment's evidence in isolation, apart from Red Arrow'sproffered defense.Esco ElevatorsandHillside Bus,supra.Even though the General Counsel, under Federal Rulesof Evidence 611(c), called adverse party witnesses aspart of the Government's case-in-chief here, and eventhough I disbelieve them and find the truth to be thatwhich they deny, my discrediting of them and findingthe opposite to be true does not qualify as the affirmativeevidence the General Counsel must adduce in order tocarry the Government's burden of establishing a primafacie case by a preponderance of the evidence.Roper,supra.Of course,distinguish an admissionby a 611(c) witnessfrom an administrative law judge's disbelief of a denialby such witness. An admission is positive evidence, butdisbelief of a negative, even when the opposite is foundto be true, still leaves a negative. Finding the opposite ofa respondent's denial to be true means simply that theadministrative law judge credits the Government's af-firmative (positive) evidence and inferences reasonablydrawn from such evidence.b.Credibility findings and preliminary conclusions(1) KnowledgeFirst,PerryW. Middlebrook, B. J. Alexander, andRoy Jackson testified persuasively, and I credit them. Incontrast,Vice President Joseph Chandler, Little RockTerminalManager Alan Penfield, Line Haul ManagerMichael D. Rhodes, and UTEBusinessRepresentativeLarry D. Wright testified in an unpersuasive fashion andI do not credit any of the four on disputed matters.The General Counsel's direct evidence of knowledgeby Respondent of Middlebrook's link to the Teamsters,while not strong, is established.When Penfield observedhis drivers signing cards for B. J. Alexander, he also, Ifind, saw Middlebrook standing there with them. Thatevening Penfield, I find, reported his observations-in-cluding that of Middlebrook's presence with the group-to Vice President Chandler.As reported by Penfield through Middlebrook, Chan-dler "hit the ceiling." Chandler's agitation was caused, Ifind, not by any irritation with Penfield's timing or per-sistence in reporting, but with the facts Penfield report-ed.That does not mean Chandler's ire necessarily fo-cused on Middlebrook.Also on 31 October, however, Penfield instructed citydriver Roy Jackson not to engage in union activities on"company time." On the next business day, Monday, 3November, Penfield instructed all his city drivers, plusMiddlebrook, that they were not to conduct "union busi-ness" on company time.Although the foregoing falls short of indicating thatPenfield viewed Middlebrook as having participated inthe organizing, Respondent's position letter by 25 Febru-ary 1987, quoted earlier, states differently. Chandler, aspreviously mentioned, disavows that portion of the posi-tion letter. I do not credit Chandler.Observing each of Respondent'switnessestestify,1 O Iwas struckby theuntruthfulness I saw in their demean-or. Judge Joseph A. Wapner oftelevision'sThe People'sCourtdescribes it this wayin an interview given to Mi-chael Ryan whichappears inthe 5 July 1987 issue ofParade Magazine at 8, 9,They Tell It To This Judge OnTV:What I like about running a court is seeing people,analyzing them to see if they're telling the truth, ifthey're in this for greed or have an honest claim.Sometimesyou have documentary proof and priorstatements.Sometimes it gets down to a gut feeling;you look at the demeanor of a person. Sometimesyou have to distinguish between people who arenervous because they are in court and people whoare nervous because they are lying. Sometimes youtell by looking in their eyes.Istrongly disbelieveRespondent'switnesses, and Ifind the truth to be that which they deny. Penfield knew.So did the others. But my finding of knowledge does notreston my disbelief of Respondent's witnesses. First,there is Chandler's "hit the ceiling" reaction on receivingPenfield'sreport-a reportwhich includedMiddle-brook's name. Second, there is Respondent's 25 February1987 admission that Middlebrook was assisting Alexanderwith the soliciting on 31 October.Prima facie, therefore,at leastPenfield and Chandlerwere aware of Middlebrook's involvement in the solicit-ing of Teamsters cards on 31 October. Aside from theGeneral Counsel's argument that such should suffice toimpute knowledge to Respondent, we come now to thepoint raised by Respondent's counsel (1:194; Br. at 36-41) that Penfield's knowledge, even if established, is notshown to have been communicated to Michael Rhodes,the official who made the decision to lay off Middle-brook. As counsel stated during his argument supportingthe motion to dismiss (1:194):Now, in thiscase, the evidence reveals that Termi-nalManagerAlan Penfield apparently had someknowledge of Mr. Middlebrook's organizingactivi-ties,but thereisnot a scintillaof evidence that thisknowledge was communicated to Mr. Rhodes.First,Rhodes admits hearing about Middlebrook's or-ganizingactivities,but he "believes" the report (fromsomeone he no longer recalls)came at alaterdate(1:230-231, 245, 251). I disbelievehis denialas to thetiming,and I find that he knew before he decided to layoff Middlebrook. But how did he learn? That is to say,did he in factlearn?Aside fromhis admissionof knowl-edge gained later (which I find was gained before Midd-lebrook's layoff), or imputing Penfield and Chandler'sknowledge to Rhodes (as the General Counsel arguesshould be done, Br. at 19-20), there is no direct evidence1My reference to "Respondent's witnesses"isa shorthand way ofnaming Chandler, Penfield,Rhodes, and Wright Two of them,Chandlerand Penfield,were called by the General Counsel during the Govern-ment's case-in-chief under Fed R Evid 611(c), and the bulk of their tes-timony was given at that time. RED ARROW FREIGHT LINESshowing how Rhodes learned. Of course, showing the"how" is relevant only in determining whether helearned, for if in fact he knew then the question of howhe learned is immaterial.InaccordancewithChandler's testimony that hewould consider a call from a union representative de-manding recognition as extremely important, and a callthat he would report to his superior (2:307), I find thatno later than early Monday, 3 November, Chandler re-layed Penfield's report to his own superior. Penfield'sreport, I find, included a conclusion that Middlebrookwas assisting the Teamsters representative in organizing.It requires no stretching of reality to find, as I do, thaton 3 November the information Chandler reported to hissuperior (unidentified in the record) was relayed toRhodes, the person over Middlebrook and all line driv-ers.The General Counsel argues, and Respondent denies,there is ample evidence which circumstantially showsthatRhodes was aware of Middlebrook's activities forthe Teamsters when Rhodes decided at the meeting of 4November to lay off Middlebrook. Discussion of the cir-cumstantial evidence carries us into treatment of the rea-sons advanced for Middlebrook's layoff on 9 November.However, it is settled that the same set of circumstancesmay be relied on to support both an inference of knowl-edge and an inference of discrimination.Abbey's Trans-portation Service,284 NLRB 696 (1987);A. J. Ross Logis-tics,283 NLRB 410 (1987).(2)MotivationThe General Counsel lists several items as demonstrat-ing unlawful motive.TIMING. Certainly the timing factor is significant if itwere not for the matter of the UTE representatives.Saari and Wright protested on behalf of the laid-off em-ployees (of whom Saari assertedly named Walker andSharp). Rhodes, as I have found, learned on 3 Novemberof Middlebrook's activity at Little Rock on behalf of theTeamsters. A day later, 4 November, Rhodes met withSaari and Wright and jointly decided that Red Arrowhad erred by permitting Middlebrook, a laid-off employ-ee, to bid successfully on the Little Rock-Memphis run.Rhodes adoptedWright's suggestions: thatMiddle-brook's assignment be revoked, Middlebrook returned tolayoff, the junior unassigned driver assigned to the run,and, if there were no unassigned drivers, the senior laid-off driver assigned to the run.Did Walker and Sharp complain to Saari? None ofthose three testified.Wright dates their call to Saari asoccurring, apparently, onMonday, 3 November, andWright and Saari in turn called Rhodes the same day,setting up their meeting of 4 November (2:267-268, 272,285). Is it sheer coincidence thatWalker and Sharpwaited over 2 weeks before calling Saari? If they were"upset" when they called, as Wright testified (2:268),11I 1The evidence was offered and received for the course of events andnot for the truth In the context of this analysis, however, Wright's asser-tion is part of the evidence to be reviewed for the purpose of resolvingcredibility241why did they wart over 2 weeks before registering theircomplaint?The line Marcellus spoke seems apropos:"Something is rotten in the state of Denmark." (Hamlet,I, iv, L. 90.)In short, I find there was no call from Walker, Sharp,or from any laid-off employee. It never happened. It wasa "non-event." Aside from my reliance on Wright's unfa-vorable demeanor, I find it implausible that Walker andSharp, emotionally "upset," would wait 2 weeks beforecalling. I also note that none of the three (countingSaari) testified.As a practical matter it is unlikely eitherWalker or Sharp would complain. This is so because nei-ther would want to place himself in the potential positionof being forced to go to Little Rock-and that couldhappen if there were no unassigned drivers to take theLittle Rock-Memphis run.It is obvious none of the laid-off drivers wanted therun, and they declined to bid on it the repeated times,beginning in September, that Rhodes had to post it.Moreover, the four drivers senior to Middlebrook onlayoff had no concern about the need to work for RedArrow during the 9 months after their layoff-for theyalreadywere working in the shop at Houston! But ifWalker and Sharp did not telephone Saari, what prompt-ed Wright and Saari to call Rhodes?What happened, I find, is that Rhodes (having been in-formed of events by communications within Respond-ent'smanagement hierarchy) called Saari or Wright on 3November and described Penfield's report that theTeamsters, assisted by line driver Middlebrook, had per-suaded all the city drivers in Little Rock to sign cardsfor the Teamsters. Saari and Wright then arranged tomeet with Rhodes the following day. Wright also ar-ranged to hold a meeting with the Little Rock employ-ees in Little Rock on 5 November. Middlebrook, ofcourse, was not informed of that meeting even though heis a UTE member.When Saari and Wright met with Rhodes on 4 No-vember, the three discussed the situation for the expresspurpose of devising a plan for removing Middlebrookfrom Little Rock because of his influence with the em-ployees there concerning the Teamsters. Wright suggest-ed the revocation plan, Rhodes adopted it and preparedthe layoff message that was sent and delivered to Mid-dlebrook the following day. In short, I find that thethree conspired to discriminate against Middlebrook be-causeMiddlebrook's efforts to persuade the Little Rockemployees to join the Teamsters would create a head-ache for both Respondent and the UTE.Respondent asserts that the conspiracy angle shouldcarry no weight because the General Counsel did notissue a complaint against the UTE (Br. at 40). Why theGeneral Counsel did not do so is not a matter I need re-solve. So far as the record reflects, no charge was filedagainst the UTE and, of course, a complaint must bebased on a charge.Animus.The General Counsel also argues animus bypointing to Chandler's "hit the ceiling" reaction to theHalloween report from Penfield, plus the promulgationof an allegedly unlawful no-solicitation rule, inconsisten-cies in Chandler's testimony, and pretextual and shifting 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdefenses. (Br. at 20.)I discuss the no-solicitation rule in alater section.Contending there is no showing of animus here, Re-spondent argues that it was unconcerned by the fact theLittleRock employees had signed Teamsters cards (Br.at 41-42).This contention is based on its belief that theLittleRock employees were covered by the UTE con-tract because it has been the practice of the parties, bytheir interpretation of the recognition clause of the CBA,to treat new terminals as accretions to the recognizedbargaining unit.Respondent,through its attorneys, ex-pressed this position in its letter of 12 November (R.Exh. 7)denying the Teamsters'demand for recognition,and Chandler expressed it at the hearing when he testi-fied that he was unconcerned about Penfield's report ofcard signing at Little Rock because of the Board's con-tract bar doctrine.A "non-event"Chandler described thecard signing(1:27, 43).Ineed not explore the parties'legaldebate overwhether the Little Rock employees may be consideredan accretion to the contractually established bargainingunit.That exercise is unnecessary for the simple reason Ido not believe Chandler.As mentioned earlier, I findthat Chandler was upset about the contents of Penfield'sreport.Even without speculating on Chandler's reasons,the signing by all employees undeniably meant that Re-spondentwas faced with a problem,even though itmight be one on which Respondent ultimately wouldprevail with its contract-bar argument.The problem wastwofold.First, that all employees had signed meant theTeamsterswoulddemand recognition,Respondentwould have to respond to that,and possibly there wouldhave to be litigation over it. Second,itmeant a disrup-tion,of unknown duration,of its apparently stable rela-tionship with the UTE as to the Little Rock terminal. Inshort,the news Penfield conveyed to Chandler was notgood,and it upset Chandler.Ifind that Chandler viewed the Teamsters, and Mid-dlebrook,as a disruptive influence for Red Arrow atLittle Rock.I find that he conveyed all this to his superi-or (unidentified in the record)and that Respondent,through Rhodes, acted on this concern.Thus, animus isshown.Shifting reasons.The General Counsel's shifting reasonsargument is this.Respondent's termination notice of"business conditions"isan economic ground,but at thehearing Respondent advanced its assignment-by-mistakeargument.Responding to this in its 25 June 1987 reply brief, Re-spondent argues it has"never contended that Middle-brook's layoff was due to economic conditions." Re-spondent contends Rhodes picked the"business condi-tions" phrase as being similar to the language in article66 of the CBA,and that the phrase is similar to the"slack business" or "decline in business"used in priorlayoff notices(G.C. Exhs. 14, 17) to Middlebrook him-self.The General Counsel points to the very same evi-dence in support of the Government's argument (Br. at23).Respondent's reply brief argument overlooks Rhodes'testimony (unsupported by any record evidence) the"workload" dictated that he lay off one driver(1:240).Indeed,in its posthearing brief Respondent points to thistestimony of Rhodes in arguing that if Middlebrook hadnot been laid off then"Respondent would have been re-quired to lay off one additional man based on workloadrequirements" (Br. at 45).But Respondent switches againin light of Supervisor Steve Ellis's statement to Middle-brook when Middlebrook stopped in Dallas en route tosouth Texas after his layoff(1:115): "While you're onlayoff,you can'tbid."Respondent argues that Ellis'statement gave Middlebrook the reason he had been laidoff (Reply Br. at 2).Although Rhodes'use of"business conditions" con-notes an economic basis,as the General Counsel argues,Ifind that was not Respondent's intention.Recall thatRhodes' decision to revoke Middlebrook'sassignmentwas, as I have found,the result of the 4 November con-spiracy by Rhodes, Wright, and Saari to deprive Middle-brook of his statutory rights in order to get him out ofLittleRock.No economic ground was needed for this.Instead,the contract could be interpreted in a way thatwould require the assignment revocation in the name ofhonoring the contractual principle of seniority.Had Ellis been dictating the layoff notice to Middle-brook,perhaps the notice would have read differently.Rhodes,Ifind,chose the"business conditions"phrasenot only because of its similarity to the article 66 lan-guage,but also because it is ambiguous enough to coverthe contractual basis Respondent had jointly devisedwith the UTE.Rhodes gave unsupported testimony of a(business)need to lay off one driver.Rhodes testifiedwith an unfavorable demeanor and I do not credit him.Respondent appears to have shifted in relation to whoinitiated the contact between Rhodes and the UTE. In its25 February 1987 position letter to NLRB Region 26,Respondent wrote that,shortly after the assignment toMiddlebrook,Rhodes met with"UTE representativesand expressed his concern that the parties had violatedthe seniority provisions of the contract by accepting abid from a less senior laid off employees."At this point(G.C. Exh.4 at 10),Respondent inserts its footnote 6reading:What called this to Mr. Rhodes attention was thefact that when Middlebrook was recalled,the Re-spondent,because of lack of available jobs wouldhave been required to lay off one additional unas-signed driver.The result would have been this indi-vidual, in addition to the three more senior employ-ees already on layoff, each having more senioritythanMiddlebrook and being laid off while Middle-brook had an assigned position.Respondent'sFebruary 1987 position letter implies thatRhodes initiated the contact with the UTE becauseRhodes recognized,when Middlebrook was recalled,that the recall would overstaff the drivers by one. Thissupposed overstaffing attractedRhodes' attention toMiddlebrook's situation(G.C. Exh.4 at 10 fn.6).At thehearing Rhodes does not expressly state that the UTEinitiated the contact,but he certainly implies the UTEdid so when he testified that Wright asked him to explainhow Middlebrook could be holding a bid position with RED ARROW FREIGHT LINESseniordrivers on layoff (1:228).Wright, called as a wit-ness by Respondent, contends that it was he and Saariwho called Rhodes (2:271-272, 285-286). At page 37 ofitsposthearing brief, Respondent acknowledges that theUTE initiated the contact.Aside from the matter of Respondent's shifting posi-tions,Rhodes' testimony, and Respondent's argumentabout a business need to lay off one driver is unpersua-sive. Presumably the business need to lay off a driver didnot exist in mid-October when Respondent posted theLittle Rock-Memphis run for bid and awarded it to Mid-dlebrook.Apparently the "need" developed after Mid-dlebrook began working the run on 19 October.Yet in their testimony about their 4 NovembermeetinginDallas,neither Rhodes nor Wright describes any men-tion of abusinessneed to lay off one driver in RedArrow's system. No business records or other evidencewas offered to support Rhodes assertion of a "workload"needto lay off one driver. The "need" seems to haveconveniently arisen after Penfield's Halloween report toChandler.As a witness before me, Rhodes testified in an incredi-ble fashion and I do not credit him. Finding the businessneed to lay off one driver to be a hoax, I infer that Re-spondent chose to conceal an unlawful motive.ShattuckDenn Mining Corp. v. NLRB,362 F.2d 466, 470 (9th Cir.1966).(3) Contract interpretationsBefore passing to other matters, I must discuss the par-ties'differing interpretations of article 13, section 5, oftheCBA. The General Counsel argues that languagethere authorizes laid-off employees to bid on bulletined(posted) positions (Br. at 23). Respondent describes thatinterpretation as "theGeneral Counsel's most glaringmisconstruction of the contract between the parties."(Reply Br. at 3.) Respondent contends that the sectionpertains to the occasion when there is systemwide bid-ding.To evaluate these positions, section 5 must bequoted in its entirety (R. Exh. 3 at 30-31):ARTICLE 13SENIORITYSection 5. Employees laid off due to reduction inforces, if not recalled to service within nine (9)months and not having performed services to theCOMPANY will be considered out of service withtheirCOMPANY and will forfeit all seniorityrights.Employees on layoff who fail to bid at system-wide bid time will be considered to have resignedtheir employment and will forfeit all seniority rightsprovided they have been properly notified as speci-fied below.Employees on layoff may, in addition to biddingon bulletined positions, express a preference toremain on layoff at their home terminal. This pref-erence will be expressed, in order, on the bid format the time of bidding. If these employees are notassigned to more preferred positions, the bids will243be set aside and the assignment of these employeeswill be made in the followingmanner.After all other assignments have been made, ifopen jobs still exist, these positions will be offeredto this group in seniority order unless there aremore such employees than there are jobs available.If there are more remaining employees than posi-tions available, open jobs will be assigned in the fol-lowing manner: All remaining employees will resub-mit bids. They may express a preference to remainon layoff, however they must bid all open positions.Assignments will be made so that seniority is re-spected.Employees who refuse to accept assignment to anopen position under the provisions of this sectionwill be considered to have resigned their employ-ment and will forfeit all seniority.At page 32 of the contract appears two "clarifications"of section 5. The second clarification is the pertinent one,but they both read:CLARIFICATIONSArticle 13,Section 5Not having performed servicesto the COMPA-NY means the last time employee actually punchedthe time clock.At system-wide bid time,employees on layoffwill be sent a certified letter or handed a letter inthe presence of a committeeman notifying them ofthe system-wide bids,and if such employee onlayoff chooses not to exercise his seniority and bidon a job that his seniority will allow him to hold,then he will forfeit all of his seniority rights and beremoved from the seniority roster.The General Counsel's position is (1) the plain and un-restricted language of the third paragraph of article 13,section 5 states that employees may bid on bulletined po-sitions; (2) under article 53, section 2, no distinction ismade between employees and laid-off employees when arun is posted for bidding; (3) Chandler, Respondent'svice president of industrial relations, and the person whopersonally handles Respondent's labor relations (1:24), in-terpreted the contract as calling for Respondent to assignthe run to Middlebrook even though he was on layoffsince the drivers senior to him did not bid, and (4) thepast practice. As to the past practice, I earlier found theevidence to be limited, conflicting, and of no help.Respondent's argument is that the third paragraph ofsection 5 is a continuation of the second paragraphwhich sets forth procedures for laid-off employees bid-ding at systemwide bid time. There is no contention bythe General Counsel that Middlebrook bid at systemwidebid time. Respondent writes further (Reply Br. at 4):It is interesting to note that at the hearing, the Gen-eralCounsel did not proffer testimony from anywitness that Article 13, section 5 stands for theproposition he is now asserting. Respondent did not 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoffer testimony regarding that provision because itis irrelevant to the instant case.Apparentlybecause it deemed the language irrelevant,Respondent chose not to have Chandler,itsvice presi-dent over labor relations,testify concerning his under-standing of article 13, section 5. However,the recordcontainsChandler's interpretation(given before Pen-field'sHalloweenreport) by virtue of the testimony byRhodes concerning his mid-October call to Chandler forChandler's advice.On that occasion Chandler advisedRhodes that the Little Rock-Memphis assignment wouldgo to Middlebrook because the senior drivers on layoffhad not bid.The General Counsel asked Chandler, while Chandlerwas testifying as a witness called under Federal Rules ofEvidence 611(c), why Middlebrook was laid off. Chan-dler testified thatMiddlebrook was laid off when it wasdetermined he had been recalled from layoff in violationof the seniority provisions of the contract. Chandleradded that he played no role in the layoff and was notconsulted about it (1:28-29, 43). I interpret Chandler'stestimony to be his statement of Respondent's reason forMiddlebrook's layoff. Chandler was not asked to give hisunderstanding of article 13, section 5, or whether Re-spondent's reasonfor the layoffwas, in his opinion, re-quired by the CBA. When Chandler testified during Re-spondent's case-in-chief he was not asked about this sub-ject.(4) ConclusionsIf I found it necessary to make a finding regarding theinterpretation of article 13, section 5, I would adopt theGeneral Counsel's reading. I would find that the system-wide bid time provisions of section 5 require a laid offemployee to bid at that time, and that, under the thirdparagraph he may bid at other times.However, as the in-terpretation Respondent contends for on brief is not fa-cially frivolous,I see no needto make a finding on thematter.This is so because even if Respondent's interpre-tation is viewed as possible,or even reasonable,Inever-theless find that Respondent devised it here solely foruse as apretextto remove Middlebrook from Little Rockin order to chill the organizing effort there by the Team-sters.AlthoughWright was successful on 5 November inpersuadingthe LittleRock employees to sign with theUTE, Rhodes, Wright, and Saari did not know in ad-vance that would be the result of Wright's visit there.Nor could they anticipate that such signing would causethe Teamsters to abandon its organizing effort in LittleRock.The General Counsel established a prima facie case re-gardingMiddlebrook. I further find Respondent's evi-dence to be either false(such as a business need to layoff one driver)or fashioned as a pretext(such as its inter-pretation of the CBA) to justify laying off Middlebrookbecause of his activities for the Teamsters.In conclusion,I find that Respondent violated Section8(a)(3) and (1) of the Act when, effective 9 November1986, it laid off Perry Wayne Middlebrook.D. Dennis Spruill Terminated1.FactsOn 6 November, after Middlebrook was notified of hislayoff, Respondent posted the Little Rock-Memphis runfor bidding(G.C. Exh. 3d). The onlybid Respondent re-ceivedwas from Middlebrook. Respondent viewedMiddlebrook's bid as invalid because the same set of cir-cumstances prevailed which called for his layoff fromthe posted position (1:233-234, 246, Rhodes).With no bids received other than Middlebrook's,which Respondent deemed to be invalid, Red Arrow as-signed the Little Rock-Memphis run to Dennis Spruill,the juniorunassigneddriver (1:234-235, 239-240). Spruillhad not bid on the position (1:239). Respondent notifiedSpruill of the assignment by virtue of a 14 Novemberbulletin board announcement reflecting that the assign-ment was effective Saturday, 15 November (G.C. Exh.3e).As previously discussed, Rhodes (1:235, 241, 256),Wright (2:278-280, 286-287), and Chandler (1:53) testi-fied that a driver can be required,under article 53, sec-tion 4 of the CBA to take an assignment and if he refuseshe can be terminated.Sunday, 16 November, was the day Spruill was tobegin theLittleRock-Memphis run(1:185).The 6 No-vember posting sheet explains that the run begins Sundaynight at "2300," or 11 p.m., and operates through the fol-lowing Friday. Spruill testified that no one had calledhim the preceding week, that he had not checked thebulletin board, and that he had taken a personal trip thatsame weekend to Oklahoma City (1:181, 183, 187).At 4 p.m. on Sunday, 16 November, Supervisor SteveEllis called Spruill and asked him if he was going tocover his run. Sure, answered Spruill, where is it. Ellissaid Spruill was scheduled to leave Little Rock at 6 p.m.for a Memphis "flip." Spruill told Ellis to protect hisload (have another driver take it) for there was no wayhe could get from his home in Irving(Dallas)to LittleRock in 2 hours. Ellis told Spruill to call Rhodes thenext day (1:182-183, 185, 187).The followingmorning,Monday, 17 November,Spruill called Rhodes and reported the foregoing facts.According to Spruill, Rhodes said he would have to dis-ciplinehim. Spruill replied Rhodes did not have toworry about any discipline,that he would simply resign.Rhodes said all night (1:182-183, 185-186, 187).Spruill testified that after thinking over the matter therest of the day he decided against resigning.Itwas toolate that night to notify Rhodes of his change of mind,and Spruill never informed Rhodes thereafter(1:186).Had he not been assigned to the Little Rock-Memphisrun, Spruill testified, he would not have resigned (1:187-188).Rhodes denies there was any discussion of discipline.He testified he instructed Spruill to proceed that day toLittle Rock to assume the run, but Spruill said he wouldquit before he would go to Little Rock. Rhodes askedSpruill to put his resignation in writing and Spruill saidhe would but never did (1:242, 248). RED ARROW FREIGHT LINESNot hearing from Spruill, Rhodes sent Spruill the fol-lowing termination letter dated 19 November (1:242-243;G.C. Exh. 12):On Line Notice 58 dated November 14, 1986 youwere assigned to run number 716-7161T. This runwas assigned based on your failure to exercise a bidand you being the juniorunassignedperson in thesystem.On Sunday, November 16, 1986 you failed toreport to pull the run. On Monday, November 17,1986 you advised me via telephone you were re-signing your position at the Red Arrow FreightLines. To date you have failed to do so.Based on your actions, I find it necessary to ter-minate your employment with Red Arrow FreightLines.IcreditRhodes over Spruill in this matter.It seemsstrange that Spruill,if he is credited,apparently made nocontact with Respondent'sDallas office during the next2 or 3 days before he received Respondent's terminationnotice. Spruill's conduct in failing to call Rhodes, or togo check the bulletin board if he was interested in otherruns, is more consistent with the version of Rhodes thanwith that given by Spruill.2.ConclusionsArguing thatMiddlebrook's layoff had a "dominoeffect" which resultedin Spruill's termination(1:14, 208),and citingHoward Johnson Co.,209 NLRB 1122 (1974),and the theory of "causally related," the General Coun-sel contends that Respondent violated Section 8(a)(3) ofthe Act when it terminated Spruill (Br. at 27-28).As amended at the hearing (1:8), the complaintallegesthatRespondent "caused" Spruill's 19 November termi-nation by laying off Middlebrook and thereafter attempt-ing to force Spruill to drive the Little Rock-Memphisrun (G.C. Exh. 15; 2:263-264). The General Counsel'sposition is that because of the "domino effect" Spruillwas constructively discharged (1:203, 211).Describing the evidence as showing that the Respond-ent either terminated Spruill or caused his termination,the General Counsel, at the close of the hearing, movedto conform the pleadings (par. 9) to the proof. The Gen-eral Counsel explained his theory as being either an out-right discharge or a constructive discharge. Respondentobjected, and I reserved ruling until this decision (2:330-332).It is arguable the language alleged is broad enough toencompass both theories. Actual discharge appears notonly closely connected to the allegation, but integrallyrelated. In any event, the matter of discharge was fullylitigated. I grant the General Counsel's motion to con-form.Respondent sees the initial issue as one of causation.Was Spruill's termination caused by Middlebrook's layoffor by Spruill's voluntary decision that he did not wantthe Little Rock run or his job withRespondent?Spruill'srefusal and resignation,Respondent argues, combine toconstitute a superseding or intervening cause of Spruill'stermination. Respondent describes the General Counsel's245"domino effect"theory as "murky reasoning unworthyof credence." (Br. at 50.)The Board specifies two elements of a constructivedischarge. First,the burdens imposed on the employeemust cause,and be intended to cause,a change in theemployee's working conditions so difficult or unpleasantas to force him to resign.Second,itmust be shown thatthose burdens were imposed because of the employee'sunion activities.Crystal Princeton Refining,222 NLRB1068 (1976).Although one may initially think of theCrystal Prince-tonrule in connection with an employee assigned to per-form unusually heavy, dirty,dangerous,or other phys-ically unbearable work,the elementsofCrystalPrincetonare elastic enough to cover a variety of situations. Forexample, inSure-Tanv.NLRB, 467 U.S.883(1984), theSupreme Court upheld the Board's findings that Sure-Tan had violated Section 8(a)(3) of the Act by construc-tivelydischarging its undocumented alien employeesthrough reporting them to the Immigration and Natural-ization Service in retaliation for their participating inunionactivities. SeeSure-Tan,277 NLRB 302 (1985).The concept of a constructive discharge also includesan employer'spresenting an employee with the "Hob-son's choice"of conditioning employment on the em-ployee's abandoning rights guaranteed by the Act.CER,269 NLRB 1070, 1074 (5th Cir. 1984), enfd. 762 F.2d 482(1985). The Hobson's choice concept goes at least as farback as the early case ofAtlasMills,3NLRB 10, 17(1937).Although the Hobson's choice cases frequently involvea choice between retaining a job with a firm which isconverting to nonunion status,or leaving the job inorder to remain union,12 the concept recently was mani-fested in a mental anguish situation.Maxi CityDeli, 282NLRB 742 (1987). InMaxi City Delithe Board found aconstructive discharge when an employee quit after be-coming emotionally distraughtwhen the employerthreatened to expose her daughter's abortion if the em-ployee mother did not cease her union activity.Was Spruill's resignationa constructive discharge? Notin the usual sense.Although Middlebrook gave some tes-timony that most drivers would find the job assignment adifficult one on which to survive economically, we mustrecall that Respondent established the run in response toMiddlebrook's grievanceof September 1986. The UTEsupported that grievance. As the record reflects, driverscan be forced to accept job assignments away from theirhomes. Spruill gave no testimony describing the run orexplainingwhy he may not have wanted it. Thus, theevidence falls short of showing that the job entailed in-tolerable working conditions.Was there a Hobson's choice? Again, not in the usualsense.The choice given did not involve relinquishingstatutory rights, and there is no showing that the job as-signment was intolerable.As noted earlier,the General Counsel cites and relies,not on theCrystal Princetonline of cases, but onHowardJohnson Co.,209 NLRB 1122 (1974). Spruillresigned,12 As inWatt Electric,273 NLRB 655,659 (1984) 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbut he did so because he was assigned to the Little Rockrun which had been taken from Middlebrook. But forMiddlebrook's illegal layoff, Respondent would not haveassigned Spruill to the Little Rock-Memphis run.Does Spruill's refusal and resignation,asRespondentargues, constitute a superseding cause?InSure-Tan v.NLRB,supra, the Supreme Court rejected a similar ar-gument. There Sure-Tan argued that it was the employ-ee's status as illegal aliensthatwas the "proximatecause" of their deportation. The Supreme Court notedthe administrative law judge's conclusion that, but forSure-Tan's letter to the Immigration Service, the discri-minateeswould have continued to work indefinitely. 467U.S. at 894-895.Similarly, it is apparent here that but for Respondent'sunlawfully laying off Middlebrook from the Little Rock-Memphis run,Respondentwouldnot have assignedSpruill to that run, and Spruill would not have resignedor, as here,been terminated in the absence of submittingawritten resignation.Thus, the General Counsel's"domino" theory of discrimination is established as, ineffect, a constructive discharge. Accordingly, I find thatRespondent violated Section 8(a)(3) of the Act when itconstructively discharged Dennis Spruill on 17 Novem-ber 1986.E. The No-Solicitation/No-Distribution Rules1.The allegationsThe complaint contains two allegations on the subjectof no-solicitation.Because they are related I shall discussthem together.As amended at the hearing,complaint paragraph 7reads(G.C. Exh. 15):7.(a)On or about October 1, 1986, by issuing a com-pany policy manual, Respondent promulgated andsince said date has maintained the following rule:Solicitation is permitted only when (1) the prod-uct or service being sold is directly related to thebusinessactivity of the corporation, (2) the solici-tation has been approved by the Executive PolicyCommittee, and (3) the solicitation does not inter-ferewith the work schedule. All solicitationwhich does not meet all of these requirements isprohibited.(b)On or about April 20, 1987, by issuing a newcompany policy, Respondent promulgated and sincesaid date has maintained the following rule:The posting of any leaflets, notices, literature, orother material on Company property or bulletinboards without the permission of management isstrictly prohibited.Moments after he rested his case-in-chief, the GeneralCounsel moved to add paragraph 7(b) to the complaint.Respondent objected on the basis the amendment wasuntimely, but it could point to no practical prejudicesuch as a need to call a witness not present. OverrulingRespondent's objection, I granted the General Counsel'smotion to reopen the Government's case and to amendthe complaint (1:197-203).Mercury Marine,282 NLRB794 fn. 2 (1987).Appearing in complaint paragraph 8, the second alle-gation reads:8.(a) In late October 1986 and early November 1986,the exact dates being unknown at this time, byverbal announcement,Respondent promulgated andsince said date has maintained the following rule:No union talk on company time.(b)Respondent promulgated and maintained therule described above in paragraph 8(a) in order todiscourage its employees from joining, supporting,or assistingthe Union.2.DiscussionAlthough literally accurate, the allegations of com-plaint paragraph 7 tend to mislead. This is so because thecompany policies were issued to supervision-not postedon a bulletin board for employees to read. Accordingly,I shall dismiss paragraph 7.Respecting complaint paragraph 8, the evidence hasbeen described earlier. Terminal Manager Penfield doesnot deny telling city driver Roy Jackson, the evening of31October, not to talk about any union activities oncompany time (1:175). Penfield admits telling his terminalemployees, plus Middlebrook, on 3 November that theymust not conduct any union business on company time(1:63, 68).In its 25 February 1987 position letter to NLRBRegion 26, Respondent wrote (G.C. Exh. 4 at 12):Finally, with respect to the Charging Party's allega-tions that TerminalManager Alan Penfield an-nounced, during the first week of November 1986, arule prohibiting union talk on Company time, theRespondent would submit as Exhibit "4" a policystatement concerning solicitations while on Compa-ny time. This policy, effective since October 1,1986, prohibits all solicitations on Company timeand premises that do not meet the three require-ments setforth therein. In early November, whenMr.Middlebrook and a Teamster representativebegan soliciting the pickup and delivery drivers onCompany premises and during the employee'sworking hours Mr. Penfield (in accordance withthispolicy) informed the employees that therewould be no union solicitations allowed on Compa-ny time and property. The same rules were in forceat the time the UTE representative came to LittleRock to sign up the drivers and, as stated previous-ly, the UTE conducted its membership activitiesduring the employee's off duty hours and awayfrom Companypremises.Penfield's instructions to Jackson and the other em-ployees was overly broad (the distinction between uniontalk and union business is immaterial here). The reference RED ARROW FREIGHT LINESto "company" time rather than to "working" time is amaterial distinction. The former term implies all the timean employee is "on the clock" (being paid) which nor-mally includes breaktimes.Because breaktimes are em-ployees' free time, in which they may discuss union ac-tivities or solicit their fellow employees to join or sup-port a labor organization, Penfield's instructions violatedSection 8(a)(1) of the Act.Our Way,268NLRB 394(1983);Limestone Apparel Corp.,255NLRB 722 fn. 1(1981).Citing decisions by the Board, i s Respondent, howev-er, contends it effectively disavowed Penfield's remarkswhen it posted the following notice to employees (R.Exh. lb). The notice is dated "April 20,1987," but Pen-field testified that he did not post it at the Little Rockterminaluntil a day or two later (1:66-67):NOTICE To EMPLOYEESThe National Labor Relations Act gives employeesthese rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through representativesof their own choosingTo act together for collectivebargainingor othermutual aid or protectionTo refuse to do any of these things.Accordingly, we give you these assurances:WE WILL NOT do anything that interferes with,restrainsor coerces you with respect to these rights.WE WILL NOT make,announceor enforce anyrule which prohibits only union solicitations.WE WILL NOT issue any rule prohibiting solicita-tionwithout clearly telling employees when theymay lawfullyengage insuch activities.All priorrules regarding solicitation are hereby rescinded.WE WILL NOT in any other manner interferewith, restrain or coerce you in the exercise of rightsguaranteed you by Section 7 of the Act./s/ Ray PowellRay PowellPresidentThis notice will remain posted for 60 consecutivedays from the date of posting and must not be al-tered, defaced, or covered by any other material.The General Counsel contends the disavowal is un-timely underPassavantand, in any event, the violationwas integrally related to Middlebrook's layoff (Br. at 31).Countering, Respondentarguesthe notice was timely be-causeRespondent did not have notice its solicitationrules were being questioned until the complaint issued on6 March 1987 (Reply Br. at 7). Respondent offers no ex-planationof the further delay of 6 weeks before the post-ing occurred even if some allowance is made for consul-'' Broyhill Co,260 NLRB 1366 (1982),Passavant MemorialArea Hospi-tal,237 NLRB 138 (1978).247tation with counsel. Of course, Respondent's argument inits reply brief overlooks its own position statement, sub-mitted 25 February during the investigation of thecharge. The relevant portion of that statement, quotedabove, defends Penfield's remarks as being lawful.I agree that Respondent's attempted repudiation is un-timely.Moreover, I find that the notice fails to complywith thePassavantrule because it fails to be clear and"specificin natureto the coercive conduct." Penfieldtold employees they could not "talk" about union activi-tiesor engage in union"business"on company time.Rather than repudiating these statements in a mannerwhich would leave employees with the clear understand-ing that they were freeto engagein such conduct, Re-spondent loaded its notice with ambiguity and confusionabout "solicitation." In one paragraph Respondent evenimplies that it legally may prohibit union solicitation aslong as it alsoprohibits other types of solicitations. Thesentence rescinding all prior rules about "solicitation"does not cure these defects. Accordingly, I find that Re-spondent's 20 April 1987 notice to employees fails to ef-fectively repudiate Penfield's unlawful instructions toemployees.CONCLUSIONS OF LAW1.Red Arrow Freight Lines, Inc. is an employerwithin the meaning of Section 2(2), (6), and (7) of theAct.2.Each of the following is a labor organization withinthe meaning of Section 2(5) of the Act: (a) InternationalTeamsters, (b) Teamsters Local 878, and (c) the UTE.3.On 31 October and 3 November 1986 Respondentviolated Section 8(a)(1) of the Act when Alan Penfield,the terminal manager of Respondent's Little Rock, Ar-kansas terminal, instructed employees they were not totalk about union activities or engage in union business oncompany time.4.Respondent violated Section 8(a)(3) and (1) of theAct when it laid off line driver Perry Wayne Middle-brook effective 9 November 1986.5.Respondent violated Section 8(a)(3) and (1) of theAct regarding line driver Dennis Spruill (a) on 14 No-vember 1986 by assigning Spruill to the Little Rock-Memphis run, and (b) on 17 November 1986 by con-structively discharging Spruill.6.Respondent did not violate Section 8(a)(1) of theAct by adopting or maintaining no-solicitation/no-distri-bution policies which, even if unlawful if applied to em-ployees, were communicated only to supervision.7.The unfair labor practices found affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act. Respond-ent must:(1)Offer PerryWayne Middlebrookimmediate andfull reinstatement to his former job of the Little Rock-Memphis run, but specifically to the position he would 248DECISIONS OF THENATIONALLABOR RELATIONS BOARDbe holding absent the discrimination against him revok-ing, if necessary,any conflicting assignments to otherdrivers or,if that position no longer exists,to a substan-tially equivalent job, without prejudice to his seniority orany other rights and privileges previously enjoyed.(2)Offer Dennis Spruill immediate and full reinstate-ment to his former position of unassigned line driver, butspecifically to the position he would be holding absentthe discrimination against him revoking,if necessary, anyconflicting assignments to other drivers or,if that posi-tion no longer exists,to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights and privileges previously enjoyed.(3)Make whole, with interest,PerryWayne Middle-brook and Dennis Spruill for any loss of earnings andother benefits each may have suffered as a result of Re-spondent's discrimination against each.Backpay shall becomputed in the manner established in F.W. WoolworthCo.,90 NLRB 289(1950),with interest computed as pre-scribed inNew Horizons for the Retarded,283NLRB1173 (1987). See generallyIsis Plumbing Co.,138 NLRB716 (1962).(4) Expunge from its files any reference to its unlawful9 November 1986 layoff of Perry Wayne Middlebrookand its17November1986 constructive discharge ofDennis Spruill, and it must notify each in writing thatthis has been done and that evidence of such discrimina-tionwill not be used as a basis for further personnelaction against him.Because Perry Wayne Middlebrook consults Respond-ent's bulletin board at the McAllen,Texas terminal, andDennis Spruill does the same at the Dallas, Texas termi-nal, I shall order Respondent to post the notice to em-ployees at those terminals,plus its San Antonio, Texasgeneraloffice,as well as itsLittle Rock, Arkansas loca-tion.[Recommended Order omitted from publication.]